Exhibit 10.2






THIRD AMENDMENT AND RESTATEMENT OF THE


POWER PURCHASE AND OPERATING AGREEMENT


BY AND BETWEEN


WESTMORELAND — LG&E PARTNERS


AS SUCCESSOR IN INTEREST TO


BECKLEY COGENERATION COMPANY


AND


VIRGINIA ELECTRIC AND POWER COMPANY

--------------------------------------------------------------------------------



THIRD AMENDMENT AND RESTATEMENT OF
THE POWER PURCHASE AND OPERATING AGREEMENT

Table of Contents

 


ARTICLE 1:   Definitions 5

  1.1    "Actual Capacity Factor" 5

  1.2    "Annual O&M Capacity Component" 6

  1.3    "Average Capacity Factor" 6

  1.4    "Business Day" 7

  1.5    "Calendar Day" or "Day" 7

  1.6    "Calendar Month" or "Month" 7

  1.7    "Calendar Quarter" or "Quarter" 7

  1.8    "Calendar Year" or "Year" 7

  1.9    "Capacity Purchase Payment" 8

  1.10    "Capacity Purchase Payment Adjustment" 8

  1.11    "Capacity Unit Price" 8

  1.12    "Commercial Operations Date" 8

  1.13    "Delivered Capacity" 8

  1.14    "Design Limits" 9

  1.15    "Dispatch" 10

  1.16    "Effective Date" 10

  1.17    "Emergency" 10

  1.18    "Energy Purchase Price" 11

  1.19    "Extended Term" or "Extended Terms" 11

  1.20    "FERC" 11

  1.21    "Facility" 11

  1.22    "Financial Closing" 11

  1.23    "Fixed Capacity Component" 11

  1.24    "Forced Outage" 11

  1.25    "Initial Term" 11

  1.26    "Interconnection Facilities" 12

  1.27    "Interconnection Point" 12

  1.28    "Interest" 12

  1.29    "Maintenance Outage" 12

  1.30    "Maximum Annual Capacity Payment" 12

  1.31    "Maximum Capacity Summer" 13

  1.32    "Maximum Capacity 13

  1.33    "Maximum Capacity Unit Price" 13

  1.34    "NCUC" 14

  1.35    "NERC" 14

  1.36    "Net Electrical Output" 14

  1.37    "O&M Capacity Component" 14

  1.38    "Off Peak Hours" 14

  1.39    "Prudent Electrical Practices" 14


1

--------------------------------------------------------------------------------



  1.40    "Prudent Utility Practices" 15

  1.41    "PURPA" 15

  1.42    "Qualifying Facility" or "QF" 15

  1.43    "SCC" 15

  1.44    "Scheduled Outage" 15

  1.45    "Summer Period" 15

  1.46    "Term" 15

  1.47    "Tracking Account" 15

  1.48    "Winter Period" 16

ARTICLE 2:   Sale and Purchase of Energy and Capacity 16

ARTICLE 3:   Notices 17

ARTICLE 4:   Pre- and Post-Operation Period 18

ARTICLE 5:   Term and Termination 20

ARTICLE 6:   Representations and Warranties of Operator 21

ARTICLE 7:   Control and Operation of the Facility 25

ARTICLE 8:   Interconnection 31

ARTICLE 9:   Metering 32

ARTICLE 10:   Compensation. Payment, and Billings 35

ARTICLE 11:   Capacity Ratings 43

ARTICLE 12:   Insurance 43

ARTICLE 13:   Liability, Noncompliance and Guarantees 45

ARTICLE 14:   Force Majeure 50

ARTICLE 15:   Taxes and Claims for Labor and Materials 51

ARTICLE 16:   Choice of Law 52

ARTICLE 17:   Miscellaneous Provisions 52

ARTICLE 18:   Statutory and Regulatory Changes 53

ARTICLE 19:   Entirety 55


2

--------------------------------------------------------------------------------



THIRD AMENDMENT AND RESTATEMENT OF
THE POWER PURCHASE AND OPERATING AGREEMENT
BY AND BETWEEN
WESTMORELAND - LG&E PARTNERS
AS SUCCESSOR IN INTEREST TO
BECKLEY COGENERATION COMPANY
AND
VIRGINIA ELECTRIC AND POWER COMPANY

        THIS THIRD AMENDMENT AND RESTATEMENT, effective as of the Effective
Date, of the POWER PURCHASE AND OPERATING AGREEMENT effective January 11, 1989
and executed January 24, 1989, first amended and restated March 28, 1990 (“First
Amendment and Restatement”), and subsequently amended and restated November 15,
1991 (“Second Amendment and Restatement”), is by and between WESTMORELAND — LG&E
PARTNERS, a Virginia general partnership with its principal office located in
Charlottesville, Virginia (“Operator”), as successor in interest to BECKLEY
COGENERATION COMPANY, a Delaware limited partnership, and VIRGINIA ELECTRIC AND
POWER COMPANY, a Virginia public service corporation with its principal office
located in Richmond, Virginia, operating in North Carolina as North Carolina
Power (“North Carolina Power” or “Company”). As used herein, the term “Original
Agreement No. 1” shall refer to the Power Purchase and Operating Agreement as
executed on January 24, 1989. The term “Agreement” shall refer to the Second
Amendment and Restatement as amended and restated hereby and as the same may
hereafter be amended and in effect. Both Operator and North Carolina Power are
herein individually referred to as “Party” and collectively referred to as
“Parties”.


R E C I T A L S

        WHEREAS, the Company had entered into the Original Agreement No. 1,
executed January 24, 1989, with Beckley Cogeneration Company, a partnership
whose general partners were Westpower-Beckley L.P., a partnership whose general
partner was Westmoreland-Beckley, Inc., Borealis Power Partners, a limited
partnership whose general partner was Borealis Power Company, Inc., and
S.N.W./Beckley, L.P., a partnership whose general partner was Stone & Webster
Beckley Corporation; and

3

--------------------------------------------------------------------------------



        WHEREAS, such partnership was going to develop an electric generating
facility known as The Beckley Project in Beckley, West Virginia; and

        WHEREAS, such partnership chose not to develop such facility in Beckley,
West Virginia; and

        WHEREAS, S.N.W./Beckley, L.P. withdrew from the partnership; and

        WHEREAS, Hadson Roanoke Valley, L.P., a California limited partnership
whose general partner was Hadson Power 16 Incorporated, bought the interest of
Borealis Power Partners; and

        WHEREAS, Westmoreland-Roanoke Valley, L.P., formerly
Westmoreland-Beckley, Inc., and Hadson Roanoke Valley, L.P., as
Westmoreland-Hadson Partners, planned to own and operate a new generation
facility located inside North Carolina Power’s certificated retail service area
in Halifax County, North Carolina, with a maximum nameplate rating of 203,250
KVA; such facility in all future correspondence to be identified as the Roanoke
Valley Project (or the “Facility”); and

        WHEREAS, the Original Agreement No. 1 was first amended and restated
March 28, 1990 pursuant to the First Amendment and Restatement to reflect the
above changes; and

        WHEREAS, the First Amendment and Restatement was then amended and
restated November 15, 1991 pursuant to the Second Amendment and Restatement; and

4

--------------------------------------------------------------------------------



        WHEREAS, Hadson Roanoke Valley, L.P., subsequently changed its name to
LG&E Roanoke Valley, L.P., whose general partner is LG&E Power 16 Incorporated,
and Westmoreland-Hadson Partners subsequently changed its name to Westmoreland —
LG&E Partners.

        WHEREAS, the Parties now want to further amend and restate the
Agreement; and

        WHEREAS, the Commercial Operations Date occurred on May 29, 1994; and

        WHEREAS, Operator wishes to sell exclusively to North Carolina Power all
of the Facility’s Net Electrical Output, such sale to be pursuant to the terms
and conditions set forth herein; and

        WHEREAS, North Carolina Power wishes to purchase energy and capacity,
which may be dispatched by North Carolina Power pursuant to the terms and
conditions set forth herein;

        NOW, THEREFORE, in consideration of these premises and of the mutual
covenants and agreements hereinafter set forth, Operator and North Carolina
Power covenant and agree, and amend and restate the Second Amendment and
Restatement in its entirety, as follows:

ARTICLE 1: Definitions

        Whenever the following terms appear in this Agreement, whether in the
singular or in the plural, present or past tense, they shall have the meaning
stated below:

        1.1    “Actual Capacity Factor” — For any Year, the quotient (expressed
as a percentage) obtained by dividing: (a) the Delivered Capacity for such Year
by (b) the sum of (i) the product of the Maximum Capacity — Summer and the
number of hours in the Summer Period during such Year, and (ii) the product of
the Maximum Capacity — Winter and the number of hours in the Winter Period
during such Year. Notwithstanding the foregoing provisions, (A) the Actual
Capacity Factor for each of 1998 and 1999 shall be deemed conclusively to be
91.629% and 85.721%, respectively, and (B) the Actual Capacity Factor for each
of 2004, 2009, 2014 and 2019 shall be deemed conclusively to be the quotient
obtained pursuant to the calculation in the preceding sentence, plus three
percent (3%). Without limiting the generality of the foregoing provisions, the
Actual Capacity Factor shall also be calculated for all of the Year 2000.

5

--------------------------------------------------------------------------------



        1.2    “Annual O&M Capacity Component”— For any Year during which the
O&M Capacity Component increases or decreases, the Annual O&M Capacity Component
shall be the quotient obtained by dividing (a) the sum of (i) the product
obtained by multiplying the O&M Capacity Component in effect as of January 1 of
such Year by the number of days from and including January 1 of such Year
through the Day preceding the effective date of such increase or decrease, and
(ii) the product obtained by multiplying the O&M Capacity Component after giving
effect to such increase or decrease by the number of days from and including the
effective date of such increase or decrease through the last Day of such Year,
by (b) the total number of days in such Year. Notwithstanding the foregoing
provisions, the Annual O&M Capacity Component for any Year during which the O&M
Capacity Component does not increase or decrease shall equal such O&M Capacity
Component.

        1.3    “Average Capacity Factor” — For any Year other than 2000, the
average of the Actual Capacity Factor for each of the three (3) preceding Years;
provided that in no event shall the Average Capacity Factor be deemed to be less
than (a) 86% in any Year from 2001 through 2009, or (b) 85% in 2010 or any Year
thereafter during the Initial Term; provided that the minimum Average Capacity
Factor, if any, during any Extended Term shall be subject to the mutual
agreement of the Parties. Notwithstanding the foregoing provisions, the Average
Capacity Factor for each of 2004, 2009, 2014 and 2019 shall be deemed
conclusively to be the average referred to in the preceding sentence, plus three
percent (3%).

6

--------------------------------------------------------------------------------



        1.4    “Business Day” — Monday through Friday excluding holidays
recognized by North Carolina Power. As of the date of this Agreement, these
holidays include New Year’s Day, Martin Luther King’s Birthday, Good Friday,
Memorial Day, Fourth of July, Labor Day, Veteran’s Day, Thanksgiving Day, day
after Thanksgiving Day, Christmas Eve and Christmas Day. The Day North Carolina
Power observes such holidays may be changed by North Carolina Power upon ten
(10) Days written notice to Operator.

        1.5    “Calendar Day” or “Day” — A Calendar Day shall be the 24-hour
period beginning and ending at 12:00 midnight Eastern Time. The terms Day and
Calendar Day may be used interchangeably and shall have the same definition.

        1.6    “Calendar Month” or “Month” — A Calendar Month shall begin at
12:00 midnight on the last Day of the preceding Month and end at 12:00 midnight
on the last Day of the current Month. The terms Month and Calendar Month may be
used interchangeably and shall have the same definition.

        1.7    “Calendar Quarter” or “Quarter” — A Calendar Quarter shall be a
3-Month period beginning 12:00 midnight on December 31, March 31, June 30, or
September 30. The terms Calendar Quarter and Quarter shall be used
interchangeably and shall have the same definition.

        1.8    “Calendar Year” or “Year” — A Calendar Year shall be the 12-Month
period beginning 12:00 midnight on December 31 and ending at 12:00 midnight on
the subsequent December 31. The terms Year and Calendar Year may be used
interchangeably and shall have the same definition. Notwithstanding the
foregoing provisions, if the Initial Term is canceled, expires or otherwise
terminates on any Day other than December 31, the terms Year and Calendar Year
shall also be deemed to refer to the time from and including January 1 of such
Year through the effective date of such cancellation, expiration or termination
for purposes of this Agreement.

7

--------------------------------------------------------------------------------



        1.9    “Capacity Purchase Payment” — The amount North Carolina Power
will pay Operator for Delivered Capacity in accordance with Article 10.

        1.10    “Capacity Purchase Payment Adjustment” — The amount calculated
as such in Section 10.15(b).

        1.11    “Capacity Unit Price” — At any time, the quotient obtained by
dividing the sum of the applicable Fixed Capacity Component and the applicable
O&M Capacity Component by the applicable Average Capacity Factor, expressed in
cents/kWh; provided that, at any time during the Years 2004, 2009, 2014 and
2019, the divisor in the foregoing calculation shall be the applicable Average
Capacity Factor minus three percent (3%).

        1.12    “Commercial Operations Date” — May 29, 1994.

        1.13    “Delivered Capacity”— The amount of capacity that Operator
delivers from the Facility to North Carolina Power, which, for all purposes,
shall be deemed to be the sum of (a) the Net Electrical Output that is delivered
to North Carolina Power and that, during any Off Peak Hour, does not exceed 101%
of the Maximum Capacity — Summer or Maximum Capacity — Winter, as the case may
be, expressed in kWh, and (b) during those hours that North Carolina Power (i)
has Dispatched the Facility off-line, or to produce Net Electrical Output at
less than the applicable Maximum Capacity – Summer or Maximum Capacity — Winter,
or (ii) was unable, refused or otherwise failed to receive Net Electrical Output
for any reason, including, without limitation, pursuant to Section 7.5, the
difference obtained by subtracting the Net Electrical Output actually delivered
during such Dispatch, inability, refusal or failure, if any, from the
kilowatt-hours that Operator potentially could have delivered if the Facility
had operated at the Maximum Capacity – Summer or Maximum Capacity – Winter, as
the case may be, during such Dispatch, inability, refusal or failure. For
purposes of the preceding sentence, any hour during which Operator increases or
reduces the production of Net Electrical Output in response to Dispatch by North
Carolina Power shall be deemed for all purposes hereunder to be an hour
described in clause (b)(i) of this Section 1.13. Notwithstanding the foregoing
provisions, if Operator is first in a Scheduled Outage, Maintenance Outage, or
Forced Outage, and North Carolina Power thereafter (A) Dispatches the Facility
off-line, or to produce Net Electrical Output at less than the applicable
Maximum Capacity – Summer or Maximum Capacity —Winter, or (B) is unable, refuses
or otherwise fails to receive Net Electrical Output, then, to the extent, if
any, that such Scheduled Outage, Maintenance Outage, or Forced Outage is
concurrent with such Dispatch, inability, refusal or failure by North Carolina
Power, the Delivered Capacity during such period of concurrence shall only
include the Net Electrical Output actually delivered. during such period, as
specified in clause (a) of this Section 1.13.

8

--------------------------------------------------------------------------------



        1.14    “Design Limits” — When the Facility operates in accordance with
this Agreement, it is capable of operation over the continuous range from 52,500
kW (summer) and 53,200 kW (winter) (“Minimum Operating Level”) and through a
maximum operating level which shall be the Maximum Capacity – Summer or Maximum
Capacity – Winter, as the case may be. After the Facility has been off line, it
can achieve the levels of operation specified below within the time periods
indicated below:

  (a)   If the Facility has been off line for less than 8 hours (hot start), it
can be resynchronized  within 3 hours following notice to start-up and can
achieve its Minimum Operating Level within 6 hours following notice to start-up.


9

--------------------------------------------------------------------------------



  (b)   “Effective Date” — If the Facility has been off line between 8 hours and
24 hours (warm start), it can be resynchronized within 7 hours following notice
to start-up and can achieve its Minimum Operating Level within 10 hours
following notice to start-up.


  (c)   If the Facility has been off line for more than 24 hours (cold start),
it can be resynchronized within 12 hours following notice to start-up and can
achieve its Minimum Operating Level within 15 hours following notice to
start-up.


Once the Facility has been synchronized with North Carolina Power’s system and
brought to its Minimum Operating Level, its Net Electrical Output may be
increased at the rate of 7% of the Minimum Operating Level per minute. If the
Facility is operating above its Minimum Operating Level, its Net Electrical
Output may be reduced at the rate of 10% of the Minimum Operating Level per
minute down to the Minimum Operating Level. The maximum cold starts caused by
North Carolina Power shall not exceed 20 per year not including starts after any
Facility outages. Minimum run time, at or above the Minimum Operating Level,
between shutdowns is twelve (12) hours.

        1.15    “Dispatch” — The right of North Carolina Power, or its exercise,
in accordance with Prudent Utility Practices, to schedule and control, directly
or indirectly, manually or automatically from any of its division or system
operating centers, the generating level of the Facility in order to commence,
increase, decrease or cease the delivery of Net Electrical Output pursuant to
the conditions set forth in Article 7.

        1.16    “Effective Date”— December 1, 2000, or such later effective date
as is approved by the FERC.

        1.17    “Emergency” — A condition or situation which, in the sole
judgment of North Carolina Power, affects or will affect North Carolina Power’s
ability to meet its obligations to maintain safe, adequate and continuous
electric service to North Carolina Power’s customers and/or the customers of any
member of NERC.

10

--------------------------------------------------------------------------------



        1.18    “Energy Purchase Price” — The price per kilowatt hour that North
Carolina Power will pay, in accordance with Article 10, Operator for Net
Electrical Output delivered to North Carolina Power.

        1.19    “Extended Term” or “Extended Terms” — Shall have the meanings
given to such terms in Section 5.2.

        1.20    “FERC” — The Federal Energy Regulatory Commission or any
successor thereto.

        1.21    “Facility”— Operator’s generation facility, including land,
primary and auxiliary equipment and all transmission equipment, whether owned by
Operator or others (except that which is owned by North Carolina Power),
installed on Operator’s side of the Interconnection Point, necessary for the
delivery of the Net Electrical Output of the Facility and that are not
Interconnection Facilities.

        1.22    “Financial Closing”— December 18, 1991, which is .the date on
which documents providing funding for the construction of the Facility were
executed.

        1.23    “Fixed Capacity Component” — (a) during each of the Years 2000
through 2008, and from and including January 1, 2009 through May 28, 2009, 3.185
cents/kWh, and (b) from and including May 29, 2009 through the end of the
Initial Term, 0.822 cents/kWh; provided that the Fixed Capacity Component during
any Extended Term shall be subject to the mutual agreement of the Parties.

        1.24    “Forced Outage” — Any unplanned interruption or reduction of Net
Electrical Output that is attributable to breakdown or failure of Facility
equipment or that, in Operator’s Judgment, is required by safety considerations.

        1.25    “Initial Term” —Shall have the meaning given to such torn in
Section 5.1.

11

--------------------------------------------------------------------------------



        1.26    “Interconnection Facilities” — All the facilities installed by
North Carolina Power to enable North Carolina Power to receive Net Electrical
Output, or Net Electrical Output and Delivered Capacity, from the Facility,
including but not limited to all metering equipment; transmission and
distribution lines and associated equipment; transformers and associated
equipment on its side of the Interconnection Point; relay and switching
equipment; protective devices and safety equipment; and telemetering equipment,
wherever located.

        1.27    “Interconnection Point” — The physical point(s) where the Net
Electrical Output of the Facility is delivered to the North Carolina Power
system at a voltage acceptable to North Carolina Power. This point will be on
the high voltage side of the Operator’s step-up transformer.

        1.28    “Interest” — The compensation for the accrual of monetary
obligations under this Agreement computed Monthly and prorated daily from the
time each such obligation arises based on an annual interest rate equal to the
Prime Rate plus two (2) percent. For purposes of this Agreement, Prime Rate
shall mean the rate of interest from time to time publicly announced by The
Chase Manhattan Bank, NA., (or its successor) at its principal office, presently
located at 1 Chase Manhattan Plaza, New York, New York 10081, as its prime
commercial lending rate, determined for each obligation to pay interest at the
time such obligation arises.

        1.29    “Maintenance Outage”— An interruption or reduction of the
Facility’s availability that (i) is not a Forced Outage or a Scheduled Outage,
and (ii) Operator elects to take in good faith for the purpose of performing
work on the Facility that should not, in the reasonable opinion of Operator, be
postponed until the next Scheduled Outage.

        1.30    “Maximum Annual Capacity Payment” — During any Year is the sum
of (a) the product of (i) the Maximum Capacity — Summer, (ii) the Maximum
Capacity Unit Price, and (iii) the number of hours in the Summer Period during
that Year, and (b) the product of (i) the Maximum Capacity — Winter, (ii) the
Maximum Capacity Unit Price, and (iii) the number of hours in the Winter Period
during that Year. Notwithstanding the foregoing provisions, the Maximum Annual
Capacity Payment for the Year 2009 shall be the sum of (a) the product of (i)
the Maximum Capacity — Summer, (ii) the applicable Maximum Capacity Unit Price,
and (iii) the number of hours in the Summer Period during that Year to which
such Maximum Capacity Unit Price applies, and (b) the product of (i) the Maximum
Capacity —Winter, (ii) the applicable Maximum Capacity Unit Price, and (iii) the
number of hours in the Winter Period during that Year to which such Maximum
Capacity Unit Price applies. Notwithstanding the foregoing provisions, the
Maximum Annual Capacity Payment for each of the Years 2004, 2009, 2014 and 2019
shall be deemed conclusively to be the amount derived from the foregoing
calculations for such Year, plus the aggregate amount of the additional payments
for such Year provided for in Section 10.15(c) hereof.

12

--------------------------------------------------------------------------------



        1.31    “Maximum Capacity Summer” — The amount of capacity designated as
such in Section 11.1.

        1.32    “Maximum Capacity — Winter” — The amount of capacity designated
as such in Section 11.1.

        1.33    “Maximum Capacity Unit Price” — During any Year, is the sum of
the Fixed Capacity Component for such Year, and the Annual O&M Capacity
Component for such Year, expressed in cents/kWh. Notwithstanding the foregoing
provisions, there shall be two (2) Maximum Capacity Unit Prices for the Year
2009, one applicable to the time from and including January 1, 2009 through May
28, 2009 and calculated using the Fixed Capacity Component in effect at that
time, and the second applicable to the time from and including May 29, 2009
through December 31, 2009 and calculated using the Fixed Capacity Component in
effect at that time.

13

--------------------------------------------------------------------------------



        1.34    "NCUC" - The North Carolina Utility Commission or any successor
thereto.

        1.35    “NERC” — The North American Electric Reliability Council,
including any successor thereto and subdivisions thereof.

        1.36    “Net Electrical Output” — All of the Facility’s generating
output made available for sale; such Net Electrical Output shall be measured by
the North Carolina Power-owned metering (on a kilowatt-hour basis) that would be
located both (i) on the high voltage side of the Operator’s step-up transformer
and (ii) on the North Carolina Power owned side of the Interconnection Point

        1.37    “O&M Capacity Component” — 2.160 cents/kWh in 2000 dollars,
which shall be increased or decreased, as appropriate, on April 1, 2001 and on
each April 1 thereafter by the percentage change in the Gross Domestic Product
Implicit Price Deflator Index first published for the previous Calendar Year as
specified by the US Department of Commerce, or such other organization as the
Parties may mutually agree.

        1.38    “Off Peak Hours”— During the periods March 1 through June 14 and
September 16 through November 30, those hours from 2200 hour to 0600 hour Monday
through Friday and all day Saturday and Sunday.

        1.39    “Prudent Electrical Practices” — The practices, methods and use
of equipment required to protect North Carolina Power’s system, employees,
agents, and customers from malfunctions occurring at the Facility and to protect
the Facility, and Operator’s employees and agents at the Facility, from
malfunctions occurring on North Carolina Power’s system or on any other electric
utility with which North Carolina Power is directly or indirectly electrically
connected, and to adhere to applicable industry codes, standards, and
regulations.

14

--------------------------------------------------------------------------------



        1.40    “Prudent Utility Practices” — The practices generally followed
by the electric utility industry, as changed from time to time, which generally
include, but are not limited to, engineering and operating considerations.

        1.41    "PURPA" - The Public Utility Regulatory Policies Act of 1978.

        1.42    “Qualifying Facility”or “QF” — A cogeneration facility or a
small power production facility which is a Qualifying Facility under Subpart B
of Subchapter K, Part 292 of Chapter I, Title 18, Code of Federal Regulations,
promulgated by the FERC. Such a facility must be “new capacity” pursuant to
PURPA, construction of which began on or after November 9, 1978.

        1.43    “SCC” — The State Corporation Commission of Virginia or any
successor thereto.

        1.44    “Scheduled Outage” — A planned interruption of the Facility’s
generation exceeding seven (7) consecutive Days that is required or recommended
in Operator’s sole discretion, for inspection, preventive maintenance,
corrective maintenance or repair or replacement of equipment and that is
scheduled as such pursuant to the provisions of Section 7.2.

        1.45    “Summer Period” —The Summer Period shall be the six (6) Month
period beginning 12:00 midnight on March 31 and ending at 12:00 midnight on the
following September 30.

        1.46    “Term” —Shall have the meaning given to such term in Section
5.1.

        1.47    “Tracking Account” — A notional account in which amounts are
added and subtracted as provided in Section 10.15(b).

15

--------------------------------------------------------------------------------



        1.48    “Winter Period” —The Winter Period shall be the six (6) Month
period beginning 12:00 midnight on September 30 and ending at 12:00 midnight on
the following March 31. Any references in this Agreement to specific Sections
shall be deemed to be references to Sections of this Agreement, unless the
context requires otherwise.


ARTICLE 2: Sale and Purchase of Energy and Capacity

        2.1    Operator agrees to sell, and North Carolina Power agrees to
purchase, the Net Electrical Output of the Facility, but only to the extent that
the Facility is Dispatched by North Carolina Power, and subject to the terms and
conditions of this Agreement.

        2.2    Operator agrees to sell, and North Carolina Power agrees to
purchase, Delivered Capacity from the Facility, subject to the terms and
conditions of this Agreement.

        2.3    The Parties agree that Operator has fulfilled its obligation to
provide the information, documentation and other materials required pursuant to
Section 2.3 of the Second Amendment and Restatement.

        2.4    Operator has provided North Carolina Power, within ninety (90)
Days after the Commercial Operations Date, a copy of a completion certificate
issued by a widely recognized engineering firm that was acting as unaffiliated
independent engineer for the lenders representing to the lenders, after
construction was substantially completed, that the constructed Facility, if
maintained in accordance with Prudent Electrical Practices, Prudent Utility
Practices, and the terms of this Agreement could be reasonably expected to have
a useful life at least equal to the Initial Term.

        2.5    The information, documentation and other materials referred to in
Section 2.3 are for North Carolina Power’s use in administering this Agreement
only.

16

--------------------------------------------------------------------------------



ARTICLE 3: Notices

        3.1    Any notice or communication required to be in writing hereunder
shall be given by any of the following means: registered, certified, or first
class mail, ground or air courier, telex, telecopy, or telegram. Such notice or
communication shall be sent to the respective Parties at the address listed
below. Except as expressly provided herein, any notice shall be deemed to have
been given when sent. Any notice given by first class mail shall be considered
sent at the time of posting and, if sent by ground or air courier, such notice
shall be deemed sent one business Day after delivery to the courier.
Communications by telex, telecopy, or telegram shall be deemed given when
confirmed by telecopy machine report indicating satisfactory transmission and
shall be followed up by depositing a copy of the same in the post office for
transmission by registered, certified, or first class mail in an envelope
properly addressed as follows:

  In the case of Operator to:


  Westmoreland - Roanoke Valley, L.P.
c/o WEI - Roanoke Valley, Inc.
2 North Cascade Avenue, 14th Floor
Colorado Springs, Colorado 80903
Attn: President


  With copy to:


  LG&E Roanoke Valley, L.P.
c/o LG&E Power 16 Incorporated
12500 Fair Lakes Circle, Suite 350
Fairfax, Virginia 22033-3804
Attn: President


  In the case of North Carolina Power to:


  Virginia Electric and Power Company (if by hand)
Director - Capacity Acquisition
One James River Plaza
701 East Cary Street, 15th Floor
Richmond, Virginia 23219


17

--------------------------------------------------------------------------------



  Virginia Electric and Power Company (if by mail)
Director - Capacity Acquisition
P.O. Box 26666
Richmond, Virginia 23261


        3.2    Either Party may, by prior written notice to the other, change
the representative or the address to which such notices and communications are
to be sent.

ARTICLE 4: Pre- and Post-Operation Period

        4.1    Operator shall, at its expense, acquire, and maintain in effect,
from the FERC and from any and all other federal, state, and local agencies,
commissions and authorities with jurisdiction over Operator and/or the Facility,
all permits, licenses, and approvals, and complete or have completed all
environmental impact studies necessary as follows:

  (a)   For the construction, operation, and maintenance of the Facility,


  (b)   For Operator to perform its obligations under this Agreement,


  (c)   To obtain and maintain certification as a Qualifying Facility, until the
Commercial Operations Date. If in the future (i) there is no QF certification
available under PURPA, FERC regulations or any similar statute or regulations;
(ii) PURPA, the FERC regulations or similar statutes or regulations alter the
requirements for maintenance of QF certification for the Facility by imposing
significant new criteria or procedures which are more stringent than criteria or
procedures in effect on November 15, 1991; or (iii) Operator elects, after the
Commercial Operations Date, to change from QF status to Exempt Wholesale
Generator (EWG) status, then Operator shall not be obligated to maintain QF
certification. However if Operator does not maintain QF certification. then
Operator agrees to obtain approval of any state or federal agencies flooded for
this Agreement if it is deemed a wholesale electric contract (for example, under
Section 205 of the Federal Power Act). Operator covenants that it shall use its
best efforts to obtain such approvals. Operator agrees not to elect dropping QF
status under item (iii) above unless all such approvals are obtained.
Notwithstanding the foregoing provisions, the Parties hereby acknowledge that
Operator previously elected to change from QF status to Exempt Wholesale
Generator status and, in connection therewith, has obtained all such necessary
approvals.


        4.2    Not used.

18

--------------------------------------------------------------------------------



        4.3    Operator has provided North Carolina Power with generator
manufacturer’s capability curves, relay types, and proposed relay settings for
review and inspection by North Carolina Power, and, within sixty (60) Days of
receiving such material, North Carolina Power informed Operator, in writing,
that the proposed relay types and relay settings were acceptable. Operator also
has provided North Carolina Power with Facility design heat balance diagram,
flow diagrams, Automatic Generation Control logic, and major equipment list for
review. Operator shall notify North Carolina Power of any changes to any
information provided in this Section in a timely manner.

        4.4    Operator and North Carolina Power have mutually developed written
pre-commercial operations and post-commercial operations operating procedures
consistent with the terms and conditions of this Agreement. The operating
procedures discussed in this Section 4.4 are intended as a guide and shall be
limited to how the Operator’s Facility and output are integrated into North
Carolina Power’s bulk electric system. Topics covered include, but are not
necessarily limited to, method of day-to-day communications; key personnel list
for both Operator and utility operating centers; clearances and switching
practices; outage scheduling; daily capacity and energy reports; unit operations
log; and reactive power support.

        4.5    North Carolina Power prepared and submitted to Operator a written
voltage schedule, North Carolina Power may change such voltage schedule upon
thirty (30) Days prior written notice to Operator. Operator shall use such
voltage schedule in the operation of its Facility. This voltage schedule shall
be based on the normally expected operating conditions for the Facility and the
reactive power requirements of North Carolina Power’s system.

19

--------------------------------------------------------------------------------



ARTICLE 5: Term and Termination

        5.1    The Initial Term of this Agreement is for a period of twenty-five
(25) years commencing with the Commercial Operations Date, unless extended under
this Article 5, terminated, or canceled. The Initial Term, as extended under
this Article 5 during any Extended Term, is sometimes hereafter referred to as
the “Term.” In the event a Force Majeure condition delays a Party’s performance
as stipulated in Article 14 of this Agreement after the Commercial Operations
Date, then North Carolina Power may at its sole option extend the Term of this
Agreement a period of time equal to the Force Majeure delay. North Carolina
Power must provide the Operator a notice of its intent to extend this Agreement
no less than 2 years prior to the end of the Initial Term, unless such Force
Majeure occurs less than 2 years from the end of the Initial Term, in which case
such notice must be provided to Operator by North Carolina Power sixty (60) Days
after the end of the Force Majeure delay period.

        5.2    This Agreement may be extended for periods of up to five (5)
years each (individually, an “Extended Term” and, collectively, the “Extended
Terms”), provided that two (2) years prior to the end of the Initial Term, or
any subsequent Extended Term, as the case may be, the Parties agree in writing
to such extension.

        5.3    If either Party defaults under this Agreement, then the
non-defaulting Party shall give the defaulting Party written notice describing
such default. The defaulting Party shall be given sixty (60) Days from the
receipt of such notice to cure such default. However, if the default cannot be
cured within sixty (60) Days with the exercise of reasonable diligence, then the
non-defaulting Party shall grant an additional reasonable period of time to cure
such default, if the default is an Operator default. If the defaulting Party
fails to cure such default within the prescribed period of time, then the
non-defaulting Party may, in addition to any other rights or remedies available
at law or in equity, immediately terminate this Agreement and consider
defaulting Party in material breach of its obligations under this Agreement. Any
of the following conditions shall be considered defaults by Operator under this
Section 5.3, including without limitation:

20

--------------------------------------------------------------------------------



  (a)   Failure to comply with the requirements of Section 13.4; or


  (b)   Unless excused by Force Majeure as specified in Article 14, abandonment
of operation of the Facility at any time; or


  (c)   Attempts by Operator, its employees, contractors or subcontractors of
any tier, to operate, maintain, or tamper with the Interconnection Facilities
without the prior written consent of North Carolina Power.


        5.4    Termination of this Agreement shall not be construed as a
forfeiture or waiver of any statutory right of a Qualifying Facility to sell to
North Carolina Power non-firm energy produced from the Facility.

ARTICLE 6: Representations and Warranties of Operator

        6.1    Operator represents and warrants that, as of December 1, 1990 and
at all times thereafter during the Term of this Agreement, Operator will have a
reliable supply of fuel of quality and in quantity sufficient to deliver energy
and capacity as provided hereunder. From time to time, as North Carolina Power
may reasonably request, Operator shall provide North Carolina Power evidence of
its compliance with this obligation. Alternate supplies of fuel will be
considered in determining whether Operator has a reliable supply of fuel.

        6.2    Operator warrants that the Facility will be operated and
maintained in accordance with (i) operating procedures developed pursuant to
Section 4.4, (ii) generally accepted Prudent Utility Practices, including
without limitation, synchronizing, voltage and reactive power control, and (iii)
generally accepted Prudent Electrical Practices.

21

--------------------------------------------------------------------------------



        6.3    Operator warrants that the Facility will be operated in such a
manner so as not to have an adverse effect on North Carolina Power’s voltage
level or voltage waveform.

        6.4    Operator warrants that the Facility will be operated at the
voltage levels determined pursuant to Section 4.5, provided such operation is
within the Design Limits.

        6.5    Operator shall, at all times, conform to all laws, ordinances,
rules and regulations applicable to it. Operator shall give all required
notices, shall procure and maintain all governmental permits, licenses and
inspections necessary for its performance of this Agreement, and shall pay all
charges and fees in connection therewith.

        6.6    Operator agrees to comply with all applicable provisions, and
successor provisions thereto, of Executive Order 11246, as amended; § 503 of the
Rehabilitation Act of 1973, as amended; § 402 of the Vietnam Era Veterans
Readjustment Assistance Act of 1974, as amended; and implementing regulations
sot forth in 41 C.F.R, §§ 60-1, 60-250, and 60-741 and the applicable provisions
relating to the utilization of small and minority business concerns as set forth
in 15 U.S.C. § 637, as amended. Operator agrees that the equal opportunity
clause set forth in 41 C.F.R. § 60-1.4 and the affirmative action clauses set
forth in 41 C.F.R. § 60-250.4 and 41 C.F.R. § 60-741.4 and the clauses relating
to the utilization of small and minority business concerns set forth in 15
U.S.C. § 637(d)(3) and 48 C.F.R. § 52-219-9 are hereby incorporated by reference
and made a part of this Agreement. Operator will adopt and comply with a small
business and small disadvantaged business subcontracting plan which will conform
to .the requirements set forth in 15 U.S.C. § 637(d)(6). The provisions of this
section shall apply to Operator only to the extent that (i) such provisions are
required of Operator under existing law, (ii) Operator is not otherwise exempt
from said provisions and (iii) compliance with said provisions is consistent
with and not violative of 42 U.S.C. §2000e et seq., 42 U.S.C. § 1981 et seq., or
other acts of Congress.

22

--------------------------------------------------------------------------------



        6.7    Any fines or other penalties incurred by Operator or its agents,
employees or subcontractors for noncompliance by Operator, its employees, or
subcontractors with laws, rules, regulations or ordinances shall not be
reimbursed by North Carolina Power but shall be the sole responsibility of
Operator. If fines, penalties or legal costs are assessed against North Carolina
Power by any government agency or court due to noncompliance by Operator with
any of the laws, rules, regulations or ordinances referred to in Sections 6.5
and 6.6 above or any other laws, rules, regulations or ordinances with which
compliance is required herein, or if the work of Operator or any part thereof is
delayed or stopped by order of any government agency or court due to Operator’s
noncompliance with any such laws, rules, regulations or ordinances, Operator
shall indemnify and hold harmless North Carolina Power against any and all fines
or penalties imposed on North Carolina Power clearly attributable to the solo
failure of Operator to comply therewith. Operator shall also reimburse North
Carolina Power for any and all legal or other expenses (including attorneys’
fees) reasonably incurred by North Carolina Power in connection with such fines
or penalties.

        6.8    The Operator and general partners of Operator hereby represent
and warrant that:

  (a)   (i)      The Operator is a partnership duly organized, validly existing
and in good standing  under the laws of the Commonwealth of Virginia; (ii) the
general partners of Operator are Westmoreland-Roanoke Valley, L.P., a limited
partnership whose general partner is WEI-Roanoke Valley, Inc., both of which are
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and LG&E Roanoke Valley, L.P., a limited partnership whose
general partner is LG&E Power 16 Incorporated, both of which are duly organized,
validly existing and in good standing under the laws of the State of California.
Operator and the general partners of Operator are or will be qualified to do
business in North Carolina and in each other jurisdiction where the failure so
to qualify would have a material adverse effect upon their business or financial
condition; and each has all requisite power and authority to conduct its
business, to own its properties, and to execute, to deliver, and to perform its
obligations under this Agreement.


23

--------------------------------------------------------------------------------



  (b)   The execution, delivery and performance by the Operator of this
Agreement have been duly authorized by all necessary partnership or corporate
action as applicable, and do not and will not (i) require any consent or
approval of the Operator’s Board of Directors, partners or shareholders as
applicable, other than that which has been obtained (evidence of which shall be,
if it has not heretofore been, delivered to North Carolina Power), (ii) violate
any provisions of the Operator’s corporate bylaws or other organic documents,
any indenture, contract or agreement to which it is a party or by which it or
its properties may be bound, or any law, rule, regulation, order, writ,
judgement, injunction, decree, determination, or award presently in effect
having applicability to the Operator, or (iii) result in a breach or constitute
a default under the Operator’s corporate bylaws, other organic documents or
other material indentures, contracts, or agreements, and the Operator is not in
default under its corporate bylaws or other organic documents or other material
indentures, contracts, or agreements to which it is a party or by which it or
its property may be bound.


  (c)   No authorizations or approval by any governmental or other official
agency is necessary for the due execution and delivery by the Operator of this
Agreement as in effect on the date of this Agreement.


  (d)   This Agreement is a valid and binding obligation of the Operator.


  (e)   There is no pending or threatened action or proceeding affecting the
Operator before any court, governmental agency or arbitrator that could
reasonably be expected to affect materially and adversely the financial
condition or operations of the Operator or the ability of the Operator to
perform its obligations hereunder, or which purports to affect the legality,
validity or enforceability of this Agreement (as in effect on the date of this
Agreement).


        6.9    Not used.

        6.10    Operator agrees that, upon request of North Carolina Power, it
shall deliver or cause to be delivered from time to time to North Carolina Power
certifications of its officers, accountants, engineers, or agents as to such
matters directly related to Operator’s ability to perform its obligations under
this Agreement as North Carolina Power may reasonably request.

        6.11    The general partners of Operator agree to preserve and keep in
force and effect Operator’s and their own corporate existence (if applicable)
and all franchises, licenses and permits necessary to the proper conduct of its
business, including without limitation the business of constructing, owning and
operating the Facility.

24

--------------------------------------------------------------------------------



        6.12    Operator will keep proper books of record and account in which
full and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs, in accordance with generally accepted
accounting principles consistently applied. From time to time through the Term
of this Agreement, but no more frequently than annually, North Carolina Power,
at Operator’s cost, shall have the right to designate an independent public
accounting firm to conduct a review of the Operator’s auditor’s audit of the
books and records of Operator under a confidentiality agreement with Operator to
the limited extent necessary (i) to verify that they are being kept in
accordance with generally accepted accounting principles, and (ii) to advise
North Carolina Power of the financial condition of Operator and that Operator is
not in default under any loan agreements, transmission agreements or fuel supply
agreements. Operator shall make all pertinent records available at its office at
Charlottesville, Virginia during normal business hours.

        6.13    Operator will provide to North Carolina Power, on a Monthly
basis, a statement of the total quantity and total delivered cost of all fuel
consumed in the Facility.

ARTICLE 7: Control and Operation of the Facility

        7.1    Operator shall inform the North Carolina Power operations center
designated in the interconnection study performed pursuant to Article 8 as to
the daily operating schedule and generation capability of its Facility,
including, without limitation, during any Forced Outage. In addition, by the 5th
of each Month after the first Month after the Commercial Operations Date,
Operator shall provide North Carolina Power with Facility performance and events
data for the preceding Month in a format consistent with the most current NERC
Generating Availability Data Systems (“GADS”) reporting standards. Event
reporting terminology and definitions under the NERC GADS reporting standards do
not modify the terms of this Agreement.

25

--------------------------------------------------------------------------------



        7.2    Operator shall submit to North Carolina Power, in writing, by
September 1 of each Year, its planned Scheduled Outage periods for the next
Year. Operator may modify its Scheduled Outage periods by notifying North
Carolina Power. of any such modifications at least ninety (90) Days (or less if
North Carolina Power agrees) in advance. Such Scheduled Outages shall not exceed
30 Days in each Year, except for those Years where major maintenance overhauls
are planned. Operator may only schedule major maintenance overhauls to occur in
2004, 2009, 2014 and 2019, unless mutually agreed otherwise. During such major
maintenance overhaul years, Scheduled Outages shall not exceed 42 Days. North
Carolina Power shall have the right to approve the start date of any Scheduled
Outage, such approval not to be unreasonably withheld, delayed or conditioned,
and, in any event, shall notify Operator of such approval or disapproval no
later than the October 31 next following the submission by Operator of its
planned Scheduled Outage periods for the next Year. At least thirty (30) days
prior to any Scheduled Outage, Operator shall provide North Carolina Power with
whatever schedule for such Scheduled Outage that Operator then has. Operator
shall not schedule a Scheduled Outage during the Months of December, January,
February or during the period from June 15 through September 15 of any Year
without the prior written consent of North Carolina Power. In addition to
Scheduled Outages, Operator is entitled to an unlimited number of Maintenance
Outages and Forced Outages during any Year. Operator shall provide North
Carolina Power with forty-eight (48) hours advance notice, or such lesser notice
as is practicable under the circumstances, of the timing and estimated duration
of any Maintenance Outage, and shall provide North Carolina Power with such
notice as is practicable under the circumstances of the occurrence and estimated
duration of any Forced Outage. Each such notice shall identify, to the extent
then known by Operator, the equipment involved in such outage and the capacity
that will not be available for Dispatch. During any such outage, Operator shall
notify North Carolina Power promptly of any material changes in the notice
information previously provided to North Carolina Power. The Parties shall work
together in good faith to coordinate the start date of any Maintenance Outage.
If North Carolina Power reasonably requests Operator to return all or part of
that portion of the Facility that is affected by a Maintenance Outage or Forced
Outage, as the case may be, to operational status, Operator shall complete its
maintenance and repair work as soon as reasonably practical.

26

--------------------------------------------------------------------------------



        7.3    North Carolina Power shall have the right, upon six (6) months
prior written notice, to revise the six (6) Months during which Operator shall
not, unless mutually agreed, schedule a Scheduled Outage.

        7.4    Each Party shall keep complete and accurate records and all other
data required by each of them for the purposes of proper administration of this
Agreement.

  (a)   All such records shall be maintained for a minimum of five (5) years
after the creation of such record or data and for any additional length of time
required by regulatory agencies with jurisdiction over the Parties; provided,
however, that Operator shall not dispose of or destroy any such records even
after the five (5) years without thirty (30) Days prior notice to North Carolina
Power.


  (b)   Operator shall maintain an accurate and up-to-date operating log at the
Facility with records of: (i) real and reactive power production for each clock
hour, (ii) changes in operating status, Scheduled Outages and Forced Outages;
and (iii) any unusual conditions found during inspections and operations.


  (c)   Either Party shall have the right from time to time, upon fourteen (14)
Days written notice to the other Party, to examine the relevant records and data
of the other Party relating to this Agreement at any time during the period the
records are required to be maintained.


27

--------------------------------------------------------------------------------



  (d)   North Carolina Power shall have the right to monitor Operator’s
operation and maintenance practices regarding the Facility and to conduct
physical inspections of the Facility at reasonable intervals; provided that
North Carolina Power shall not conduct such inspections more frequently than
once every Calendar Quarter, except during any Facility outage. Operator shall
consider all reasonable requests by North Carolina Power resulting from such
monitoring and inspections. Operator shall cooperate in such operations and
maintenance reviews and physical inspections of the Facility as may be
reasonably requested by North Carolina Power. North Carolina Power’s reviews and
inspections of the Facility and recommendations as a result thereof shall not be
construed as endorsing the design thereof nor as any warranty of the safety,
durability or reliability of the Facility.


        7.5    Subject to the provisions of this Agreement, North Carolina Power
can Dispatch the Facility, and make changes in Dispatch, but only to the extent
consistent with the Design Limits. Subject to the provisions of this Agreement,
Operator shall control and operate the Facility consistent with North Carolina
Power’s Dispatch of the Facility; provided, however, that from time to time
North Carolina Power shall not be obligated to accept or receive, and may
require Operator to reduce or cease the delivery of, Net Electrical Output if:

  (a)   North Carolina Power has declared a system Emergency;


  (b)   Force Majeure prevents North Carolina Power from receiving the Net
Electrical Output;


  (c)   It is necessary to construct, install, maintain, repair, replace,
remove, investigate, inspect or test any part of the Interconnection Facilities
or any other affected part of North Carolina Power’s system; or


  (d)   For any other reason consistent with Prudent Electrical Practices or
Prudent Utility Practices.


North Carolina Power will make a reasonable effort to notify and coordinate such
reductions and cessations of delivery of Net Electrical Output to North Carolina
Power with Operator. If North Carolina Power requires Operator to reduce or
cease the delivery of Net Electrical Output in any of the circumstances
described in clauses (b), (c) or (d) of this Section 7.5, North Carolina Power
shall provide Operator with forty-eight (48) hours prior notice thereof, or such
lesser notice as is practicable under the circumstances. Any reduction or
cessation in the delivery of Net Electrical Output to North Carolina Power
required of Operator hereunder shall be implemented and completed as soon as
possible consistent with Prudent Utility Practices.

28

--------------------------------------------------------------------------------



        7.6    When North Carolina Power Dispatches the Facility off-line
pursuant to the provisions of Section 7.5, North Carolina Power will provide
Operator with an estimate, to the nearest hour, of when the Facility can
commence the delivery of Net Electrical Output. North Carolina Power will
provide Operator with twenty (20) minutes notice of changes in operating levels
to be achieved by the Facility, except that when the Facility is operated with
Automatic Generation Control, North Carolina Power shall not be required to
provide such notice.

        7.7    Operator shall employ qualified personnel for operating and
monitoring the Facility and for maintaining communications between the Facility
and North Carolina Power and shall ensure that such personnel are on duty at all
times, twenty-four (24) hours a Day and seven (7) Days a week. During Scheduled
Outages, Maintenance Outages, Forced Outages or any event of Force Majeure,
Operator shall only be required to ensure that personnel are on duty to respond
to North Carolina Power requests.

        7.8    The Parties recognize that North Carolina Power is a member of
NERC and that, to ensure continuous and reliable electric service, North
Carolina Power operates its system in accordance with the operating criteria and
guidelines of NERC. If an Emergency is declared, North Carolina Power’s
operations center will notify Operator’s personnel and, if requested by North
Carolina Power, Operator’s personnel shall place the Net Electrical Output
within the exclusive control of North Carolina Power’s operations center for the
duration of such Emergency. Without limiting the generality of the foregoing,
North Carolina Power’s operations center may require Operator’s personnel to
raise or lower production of energy generated by the Facility to maintain safe
and reliable load levels and voltages on North Carolina Power’s transmission
and/or distribution system; provided, however, any changes in the level of the
Net Electrical Output required of Operator hereunder shall be implemented in a
manner consistent with safe operating procedures and within the Facility’s
Design Limits.

29

--------------------------------------------------------------------------------



        7.9    Operator shall cooperate with North Carolina Power in
establishing Emergency plans, including without limitation, recovery from a
local or widespread electrical blackout; voltage reduction in order to effect
load curtailment; and other plans which may arise. The Operator shall make
technical references available concerning start-up times, black-start
capabilities and minimum load-carrying ability.

        7.10    Operator shall, during an Emergency, supply such power as the
Facility is able to generate within its Design Limits and North Carolina Power
is able to receive. If Operator has a Scheduled Outage or any other outage, and
such Scheduled Outage or other outage occurs or would occur coincident with an
Emergency, Operator shall make all good faith efforts to reschedule the
Scheduled Outage or other outage, or, if the Scheduled Outage or other outage
has begun, to expedite the completion thereof.

        7.11    Operator shall operate the Facility with its speed governor and
voltage regulator in-service whenever the Facility is connected to or operated
in parallel with the North Carolina Power system at the sole discretion of North
Carolina Power. The Parties recognize that the Automatic Generation Control
(AGC) equipment at the Facility is not operational as of the Effective Date.
Within ninety (90) Days after written notice from North Carolina Power to do so,
Operator shall make such AGC equipment operational and thereafter shall operate
the Facility with such AGC equipment in-service, subject to Prudent Utility
Practices, whenever the Facility is connected to or operated in parallel with
the North Carolina Power system at the sole discretion of North Carolina Power.
If North Carolina Power subsequently directs Operator to operate the Facility
with such AGC equipment out-of-service, North Carolina Power may thereafter
re-direct Operator to operate the Facility with such AGC equipment in-service,
but only after giving Operator such advance notice as shall be reasonable under
the circumstances. Operator shall have its protective relays recalibrated and
operationally checked at least once every two years by a person qualified to
perform such service and shall give North Carolina Power ten (10) Days prior
notice of such recalibrations and checks. North Carolina Power may have a person
present at such checks. North Carolina Power shall be notified by Operator of
the results of those operational checks.

30

--------------------------------------------------------------------------------



ARTICLE 8: Interconnection

        8.1    North Carolina Power had the Interconnection Facilities completed
and capable of transmitting electricity to and from the Facility by August 1,
1993.

        8.2    Operator shall be responsible for the design, construction,
installation, maintenance and operation of the Facility and any auxiliaries and
interconnection equipment at the Facility that interfaces with North Carolina
Power’s equipment located at the Facility. Operator shall also be responsible
for the delivery of the Facility’s Net Electrical Output to the Interconnection
Point.

        8.3    If it is determined in the interconnection study performed by
North Carolina Power pursuant to Sections 8.6 below that the North Carolina
Power owned metering facilities (which may include current and potential
transformers and telemetering equipment) should be installed on Operator’s
property, Operator shall be responsible for the installation of such metering
facilities which would be provided to Operator by North Carolina Power. The
installation of any North Carolina Power owned metering facilities on Operator’s
side of the Interconnection Point shall be subject to North Carolina Power’s
approval, which approval shall not be unreasonably withheld.

31

--------------------------------------------------------------------------------



        8.4    North Carolina Power, shall be responsible for the design,
construction, installation (except as provided in Section 8.3), maintenance and
ownership of the Interconnection Facilities.

        8.5    Not used.

        8.6    North Carolina Power performed and provided to Operator an
interconnection study. The interconnection study (i) determined the
Interconnection Point and the time required to complete the Interconnection
Facilities and (ii) designated the North Carolina Power operations center that
coordinates the operation of the Facility.

        8.7    Not used.

        8.8    North Carolina Power constructed the Interconnection Facilities
in accordance with the design determined in the interconnection study performed
pursuant to Section 8.6.

        8.9    North Carolina Power reserves the right to modify or expand its
requirements for protective devices to conform with Prudent Electrical
Practices.

        8.10    Each Party shall notify the other in advance of any changes to
its system that will affect the proper coordination of protective devices on the
two systems.

ARTICLE 9: Metering

        9.1    North Carolina Power shall own and maintain all meters and
metering devices (including remote terminal units) used to measure the delivery
and receipt of Net Electrical Output, or Net Electrical Output and Delivered
Capacity, for payment purposes. Nothing in this Agreement shall prevent Operator
from installing meters and metering devices for backup purposes.

32

--------------------------------------------------------------------------------



        9.2    Operator shall provide at its expense:

  (a)   For the purpose of telemetering, a telecommunication circuit to the
operations center designated by North Carolina Power.


  (b)   A voice telephone extension for the purpose of accessing North Carolina
Power’s dial-up metering equipment and for communicating with the designated
North Carolina Power operations center.


  (c)   An extension of North Carolina Power’s System Operations Center’s PBX
system in the control room of the Facility.


  (d)   Equipment to transmit and receive telecopies for the purpose of
administering this Agreement.


Items provided by Operator in accordance with this Section 9.2 shall be subject
to the approval of North Carolina Power, which approval shall not unreasonably
be withheld.

        9.3    All meters and metering equipment used to determine the Net
Electrical Output, or Net Electrical Output and Delivered Capacity, delivered to
North Carolina Power shall be sealed, and the seals broken only by North
Carolina Power personnel when the meters are to be read, inspected, tested, or
adjusted. North Carolina Power shall give Operator two (2) weeks prior written
notice whenever North Carolina Power is going to inspect, test or adjust meters,
and Operator shall have the right to be present.

        9.4    On a regular schedule and, in addition, upon two (2) weeks prior
written notice by Operator, North Carolina Power will test the meter(s) in
accordance with the provisions for meter testing in North Carolina Power’s
approved Terms and Conditions for Supplying Electricity as filed with the NCUC
at the time the test is performed. Operator may have a representative present
during any metering inspection, test, or adjustment. When, as a result of such a
test, a meter is found to be no more than two (2) percent fast or slow because
of incorrect calibration or tampering, no adjustment will be made in the amount
paid to Operator for Net Electrical Output, or Net Electrical Output and
Delivered Capacity, delivered to North Carolina Power. If the meter is found to
be more than two (2) percent fast or slow, North Carolina Power will calculate
the correct amount delivered to North Carolina Power for the actual period
during which inaccurate measurements were made or, if the actual period cannot
be determined to the mutual satisfaction of the Parties, for a period equal to
one-half of the time elapsed since the most recent test, but in no case for a
period in excess of twelve (12) months. The previous payments by North Carolina
Power for this period shall be subtracted from the amount of payments that are
calculated to have been owed under this Agreement. The difference shall be
offset against or added to the next payment to either Party as appropriate under
this Agreement or other agreements between the Parties. The percentage
registration of a meter will be calculated by the “weighted average”of light
load and full load, which is calculated by giving a value of one (1) to the
light load and a value of four (4) to the full load.

33

--------------------------------------------------------------------------------



        9.5    Whenever it is found that, for any reason other than incorrect
calibration or tampering, the metering apparatus has not registered the true
amount of electricity which has been delivered by Operator to North Carolina
Power, the electricity delivered during the entire period of incorrect
registration shall be estimated, and the amount of electricity so estimated will
be used in calculating the corrected amounts to be paid to Operator. The
adjusted amount will be for the actual period during which inaccurate
measurements were made or, if the actual period cannot be determined to the
mutual satisfaction of the Parties, for a period equal to one-half of the time
elapsed since the most recent test of the metering apparatus, but in no case for
a period in excess of twelve (12) Months. Any overpayments or underpayments by
North Carolina Power for Net Electrical Output, or Net Electrical Output and
Delivered Capacity, delivered by Operator to North Carolina Power shall be
corrected in the manner described in Section 9.4.

34

--------------------------------------------------------------------------------



ARTICLE 10: Compensation. Payment, and Billings

        10.1    The Operator shall be compensated for the Net Electrical Output
of the Facility on a per kWh basis at a rate equal to the Energy Purchase Price.
The Energy Purchase Price is composed of the Fuel Compensation Price, specified
in Sections 10.2 through 10.7 below, and the O&M Price specified in Section
10.14.

        10.2    The Base Fuel Compensation Price, BFCP, for Net Electrical
Output received from the Facility shall be 0.280 cents/kWh, effective October 1,
2000. The Base Fuel Compensation Price shall be subject to adjustment only as
specified herein.

        10.3    For the purpose of this Section, the following terms, whether in
the singular or in the plural, shall have the meaning stated below:

  (a)   Base Index — The GDP Implicit Price Deflator Index for the 2nd Quarter
of 2000 as first published by the US Department of Commerce equal to 106.8.
(Base year 1996 = 100)


  (b)   Reference Index — The GDP Implicit Price Deflator Index first published
for the 2nd Calendar Quarter prior to the Quarter for which the Fuel
Compensation Price is being determined.


Should the index specified herein be discontinued, an index specified by the
appropriate government agency as the replacement index, if any, shall be used.
If no replacement index is specified, a new index which most accurately reflects
changes for the applicable cost component shall be substituted by agreement of
the Parties. If the basis of the calculation of the index specified herein is
substantially modified, the index as modified may continue to be used or another
index may be substituted by agreement of the Parties. A change in the base year
reporting basis, minor changes in weighting, and minor changes in benchmarks
shall not be construed as substantial modification to the index, and the
affected values shall be established in accordance with the instructions issued
by the appropriate government agency.

35

--------------------------------------------------------------------------------



        10.4    At least two (2) weeks prior to the beginning of each Calendar
Quarter, the Fuel Compensation Price that will be effective during that Calendar
Quarter shall be calculated as follows:



         Fuel Compensation Price =  Reference Index   X BFCP
                                   -----------------
                                      Base Index


        10.5    Not used.

        10.6    Operator may, with at least two (2) weeks prior written notice,
specify, revise, or revoke a discount to the Fuel Compensation Price to be used
in the following Calendar Month. This discount shall then be applied against the
Fuel Compensation Price as calculated herein, and the resultant price will be
used in lieu of the Fuel Compensation Price for the purposes of establishing the
Energy Purchase Price used for payments. When no such specification, revision or
revocation is made, the undiscounted Fuel Compensation Price shall be used for
said purposes. This discount will be effective, in the form specified in the
Operator’s notice, until Operator provides further notice as specified in this
Section 10.6, except, however, that such discount shall be effective for at
least one Calendar Month. The resultant discounted Fuel Compensation Price shall
not exceed the undiscounted Fuel Compensation Price calculated in accordance
with this Article 10.

        10.7    North Carolina Power agrees to pay for Net Electrical Output
delivered prior to the Commercial Operations Date at the rate set forth in this
Article 10.

        10.8    Not used.

36

--------------------------------------------------------------------------------



        10.9    Not used.

        10.10    Not used.

        10.11    Not used

        10.12    Not used

        10.13    Not used

        10.14    North Carolina Power shall also pay Operator, on a per kWh
basis, a variable operation and maintenance adjustment. This O&M Price shall be
0.240 cents/kWh in 2000 dollars and shall be increased or decreased, as
appropriate, on April 1, 2001 and on each April 1 thereafter by the percentage
change in the Gross Domestic Product Implicit Price Deflator Index first
published for the previous Calendar Year as specified by US Department of
Commerce, or such other organization as the Parties may mutually agree.

        10.15    North Carolina Power shall pay Operator for Delivered Capacity
a Capacity Purchase Payment plus any Capacity Purchase Payment Adjustment, as
follows:

  (a)   The Capacity Purchase Payment shall be payable monthly and shall be the
product of the applicable (i) Delivered Capacity (expressed in kWh) and (ii)
Capacity Unit Price; provided that, for each of the Years 2004, 2009, 2014 and
2019 the term “Capacity Purchase Payment”shall also include the additional
payments provided in Section 10.15(c) for such Year. Notwithstanding the
foregoing provisions, North Carolina Power shall not be obligated in any Year to
pay Capacity Purchase Payments that, in the aggregate, exceed the Maximum Annual
Capacity Payment for such Year, except for Capacity Purchase Payment Adjustments
as hereafter provided.


  (b)   Notwithstanding the foregoing provisions, and in order to determine
Capacity Purchase Payment Adjustments and changes in the Tracking Account:


  (i)      If the Actual Capacity Factor for any Year is less than the Average
Capacity Factor, the difference obtained by subtracting (A) the aggregate
Capacity Purchase Payments for such Year from (B) the Maximum Annual Capacity
Payment for such Year, shall be subtracted from the Tracking Account;


  (ii)      If the Actual Capacity Factor for any Year is greater than the
Average Capacity Factor, the difference obtained by subtracting (A) the Maximum
Annual Capacity Payment for such Year from (B) the sum of (y) the product of the
applicable Delivered Capacity (expressed in kWh) and Capacity Unit Price, and
(z) the aggregate additional payments provided for in Section 10.15(c), for such
Year, shall be added to the Tracking Account;


37

--------------------------------------------------------------------------------



  (iii)      If the Actual Capacity Factor for any Year is less than the Average
Capacity Factor and, prior to subtracting from the Tracking Account with respect
thereto as provided in Section 10.15(b)(i), there is a net positive balance in
the Tracking Account, North Carolina Power shall pay Operator a Capacity
Purchase Payment Adjustment equal to the lesser of (A) such net positive
balance, or (B) the amount to be subtracted as provided in Section 10.15(b)(i).
The amount of any such Capacity Purchase Payment Adjustment shall be paid by
North Carolina Power prior to the twenty-fifth (25th) Day following the end of
such Year.


  (iv)      If the Actual Capacity Factor for any Year is greater than the
Average Capacity Factor and, prior to adding to the Tracking Account with
respect thereto as provided in Section 10.15(b)(ii), there is a net negative
balance in the Tracking Account, North Carolina Power shall pay Operator a
Capacity Purchase Payment Adjustment equal to the lesser of (A) the absolute
value of such net negative balance, or (B) the amount to be added as provided in
Section 10.15(b)(ii), but,


    (x)   for any such Year occurring prior to 2014, such Capacity Purchase
Payment Adjustment, when added to the aggregate Capacity Purchase Payments for
such Year, shall not exceed 104% of the Maximum Annual Capacity Payment for such
Year;  


    (y)   for 2014, such Capacity Purchase Payment Adjustment, when added to the
aggregate Capacity Purchase Payments for such Year, shall not exceed 105.19% of
the Maximum Annual Capacity Payment for such Year; and  


    (z)   for any such Year occurring after 2014, such Capacity Purchase Payment
Adjustment, when added to the aggregate Capacity Purchase Payments for such
Year, shall not exceed 106% of the Maximum Annual Capacity Payment for such
Year.  


  The amount of any such Capacity Purchase Payment Adjustment shall be paid by
North Carolina Power prior to the twenty-fifth (25th) Day following the end of
such Year.


  (v)      Notwithstanding the provisions of Section 10.15(b)(ii), if, (A) there
is a net negative balance in the Tracking Account as of the beginning of any
Year, (B) the Actual Capacity Factor is greater than the Average Capacity Factor
for such Year, and (C) but for the applicable provisions of Section 10.15(e) and
clause (x), (y) or (z) of Section 10.15(b)(iv), the Capacity Purchase Price
Adjustment, together with the aggregate Capacity Purchase Payments for such
Year, would exceed the applicable limitation provided therein, the excess of the
sum of the aggregate Capacity Purchase Payments and the amount that otherwise
would be added to the Tracking Account pursuant to Section 10.15(b)(ii) for such
Year over:


38

--------------------------------------------------------------------------------



    (x)   104% of the Maximum Annual Capacity Payment for any such Year
occurring prior to 2014;


    (y)   105.19% of the Maximum Annual Capacity Payment for the Year 2014;


    (z)   106% of the Maximum Annual Capacity Payment for any such Year
occurring after 2014;


  shall not be included in the amount added to the Tracking Account with respect
to such Year, but shall be carried over and added to the Tracking Account for
the following Year, and used in the calculation of a Capacity Purchase Payment
Adjustment for such following Year, as follows:


    (1)   If the Actual Capacity Factor is less than the Average Capacity Factor
for such following Year,


      first, the difference described in Section 10.15(b)(i) with respect to
such following Year shall be subtracted from the negative Tracking Account
balance as of the beginning of such following Year,


      second, North Carolina Power shall pay Operator a Capacity Purchase
Payment Adjustment equal to the lesser of (A) the absolute value of the net
negative balance in the Tracking Account at the end of such following Year
(after subtracting such difference), or (B) such carried over amount, and


      third, such carried over amount shall then be added to the Tracking
Account; or


    (2)   If the Actual Capacity Factor is greater than the Average Capacity
Factor for such following Year,


      first, the difference described in Section 10.15(b)(ii) with respect to
such following Year shall be added to such carried over amount,


      second, North Carolina Power shall pay Operator a Capacity Purchase
Payment Adjustment equal to the lesser of (A) the absolute value of the negative
balance in the Tracking Account, or (B) the sum of such carried over amount and
such difference, and


      third, the sum of such carried over amount and such difference shall then
be added to the Tracking Account; or


39

--------------------------------------------------------------------------------



    (3)   If the Actual Capacity Factor equals the Average Capacity Factor for
such following Year,


      first, North Carolina Power shall pay Operator a Capacity Purchase Payment
Adjustment equal to the lesser of (A) the absolute value of the net negative
balance in the Tracking Account, or (B) such carried over amount, and


      second, such carried over amount shall then be added to the Tracking
Account.


  The amount of any such Capacity Purchase Payment Adjustment shall be paid by
North Carolina Power prior to the twenty-fifth (25th) Day following the end of
such following Year and shall be subject to the applicable limitations set forth
in Section 10.15(b)(iv)(x), (y) or (z).


    (vi)   Notwithstanding any contrary provisions of this Section 10.15:


    (x)   In lieu of any Capacity Purchase Payment or Capacity Purchase Payment
Adjustment with respect to all or any portion of the Year 2000, from and after
the Effective Date through December 31, 2000, North Carolina Power shall make
monthly capacity payments to Operator as provided in Section 10.17 each in the
amount of $6,523,726.00 (as appropriately prorated for any partial Month).


    (y)   If the Actual Capacity Factor for the Year 2000 is less than 89.000%,
Operator shall refund to North Carolina Power as provided in Section 10.17 an
amount equal to the product of (1) the difference obtained by subtracting such
Actual Capacity Factor (expressed as a decimal rounded to 5 places (e.g.,
.88417)) from .89000, and (2) the aggregate capacity payments made by North
Carolina Power to Operator with respect to the Year 2000, including, without
limitation, the monthly capacity payments described in Section 10.15(b)(vi)(x)
and any capacity payments made pursuant to the applicable provisions of the
Second Amendment and Restatement with respect to the Year 2000, and the amount
of such refund shall be subtracted from the Tracking Account as of January 1,
2001.


    (z)   If the Actual Capacity Factor for the Year 2000 is greater than
89.064%, an amount shall be added to the Tracking Account as of January 1, 2001
equal to the product of (1) the difference obtained by subtracting .89064 from
such Actual Capacity Factor (expressed as a decimal rounded to 5 places (e.g.,
.89417)), and (2) the aggregate capacity payments made by North Carolina Power
to Operator with respect to the Year 2000, including, without limitation, the
monthly capacity payments described in Section 10.15(b)(vi)(x) and any capacity
payments made pursuant to the applicable provisions of the Second Amendment and
Restatement with respect to the Year 2000.


40

--------------------------------------------------------------------------------



  (vii)      Sample calculations pursuant to this Section 10.15 are attached as
Exhibit A.


    (c)   For each Month of the Year 2004, an amount calculated as follows shall
be added to each monthly Capacity Purchase Payment payable with respect to such
Month:


      (applicable Capacity Unit Price (expressed in $/kWh)) * (166,100) * (8784)
* ((1/12)(.03))


      For each Month of the Years 2009, 2014, and 2019, an amount calculated as
follows shall be added to each monthly Capacity Purchase Payment payable with
respect to such Month (provided that the amount payable with respect to May,
2009 shall be calculated by prorating such Month in accordance with the
different Capacity Unit Prices that are applicable thereto):


      (applicable Capacity Unit Price (expressed in $/kWh)) * (166,100) * (8760)
* ((1/12)(.03)).


    (d)   Not used.


    (e)   As provided in clauses (x), (y) and (z) of Section 10.15(b)(iv), in no
case shall the aggregate of the Capacity Purchase Payments and any Capacity
Purchase Payment Adjustment (1) for any Year before 2014 exceed 104% of the
Maximum Annual Capacity Payment for such Year, (2) for 2014 exceed 105.19% of
the Maximum Annual Capacity Payment for 2014, or (3) for any Year after 2014
exceed 106% of the Maximum Annual Capacity Payment for such Year, as the case
may be.


        10.16    Operator shall pay North Carolina Power an amount reflecting
all reasonable costs incurred by North Carolina Power for meter reading and
billing. The monthly meter reading and billing charge per meter shall equal the
basic customer charge in Schedule 6 — Large General Service.

41

--------------------------------------------------------------------------------



        10.17    Meters shall be read, and bills rendered, according to the
meter reading and billing schedule established by North Carolina Power except
that not more than forty-five (45) Days shall pass between readings. Payment for
the Net Electrical Output, or Net Electrical Output and Delivered Capacity,
delivered to North Carolina Power during the billing period shall be made on the
third (3rd) Business Day of the second (2nd) Month after the Month that such Net
Electrical Output and Delivered Capacity are delivered; provided that, if such
third (3rd) Business Day is a holiday for North Carolina Power, payment will be
made on the next Business Day. Interest shall accrue on the outstanding payments
due Operator commencing on the Day after such payments are required to be made
as aforesaid. However, any amounts due North Carolina Power arising out of this
Agreement or from the Facility’s purchase of electricity from North Carolina
Power may, at the sole option of North Carolina Power, be offset against the
amounts due Operator, and, in such event, the net result shall be paid to the
appropriate party by the date specified in the second (2nd) sentence of this
Section 10.17. Payment to North Carolina Power shall be made by check to the
following address:

  Virginia Power
P.O. Box 26019
Richmond, Virginia 23260-6019


Payment to Operator shall be made by wire transfer to the following account:

  Bank of New York
ABA 021000018
Credit CSFB — Westmoreland LG&E ROVA I & II
Account Number 8900410639
For further credit to Westmoreland-LG&E Roanoke Valley I & II Project Control
Acct
Account Number 331309-02


Either Party may, by prior written notice to the other, change the address to
which such payments are to be sent.

42

--------------------------------------------------------------------------------



ARTICLE 11: Capacity Ratings

        11.1    Notwithstanding any contrary provisions of this Agreement, the
Maximum Capacity — Summer shall be deemed to be 165,000 kW and the Maximum
Capacity – Winter shall be deemed to be 167,200 kW for all purposes hereunder.

        11.2    Not used.

        11.3    Not used.

        11.4    Not used.

        11.5    Not used.

        11.6    Not used.

        11.7    Not used.

        11.8    Not used.

        11.9    Not used.

ARTICLE 12: Insurance

        12.1    Operator shall obtain and maintain the following policies of
insurance during the Term of this Agreement:

  (a)   Worker’s Compensation insurance which complies with the laws of the
State of North Carolina and Employers’Liability Insurance with a limit of
$1,000,000; and


  (b)   Comprehensive or Commercial General Liability insurance with bodily
injury and property damage combined single limit of $5,000,000 per occurrence.
Such insurance shall include, but not necessarily be limited to, specific
coverage for contractual liability encompassing the indemnification provisions
in Article 13, broad form property damage liability, personal injury liability,
explosion and collapse hazard coverage, products/completed operations liability,
and, where applicable, watercraft protection and indemnity liability; and


  (c)   Comprehensive Automobile Liability insurance with bodily Injury and
property damage combined single limit of $5,000,000 per occurrence covering
vehicles owned, hired or non-owned; and


43

--------------------------------------------------------------------------------



  (d)   Excess Umbrella Liability Insurance with a single limit of at least
$5,000,000 per occurrence in excess of the limits of insurance provided in
subparagraphs (a), (b), and (c) above.


        12.2    The amounts of insurance required in Section 12.1 above may be
satisfied by the Operator purchasing primary coverage in the amounts specified
or by buying a separate excess Umbrella Liability policy together with lower
limit primary underlying coverage. The structure of the coverage is the
Operator’s option, so long as the total amount of insurance meets North Carolina
Power’s requirements.

        12.3    The coverage requested in Section 12.1(b) above and any Umbrella
or Excess coverage should be “occurrence” form policies. In the event Operator
has “claims-made” form coverage, Operator must obtain prior approval of all
“claims made” policies from North Carolina Power.

        12.4    Operator shall cause its insurers to amend its Comprehensive or
Commercial General Liability and, if applicable, Umbrella or Excess Liability
policies with the following endorsement items (a) through (e); and to amend
Operator’s Workers’ Compensation and Auto Liability policies with endorsement
item (e):

  (a)   North Carolina Power, its directors, officers, and employees are
additional insureds under this Policy for their liability arising out of
Operator’s operation and not for their independent acts; and


  (b)   This insurance is primary with respect to the interest of North Carolina
Power, its directors, officers, and employees and any other insurance maintained
by them is excess and not contributory with this insurance; and


  (c)   The following Cross Liability clause is made a part of the policy: “In
the event of claims being made by reason of (i) personal and/or bodily injuries
suffered by any employee or employees of one insured hereunder for which another
insured hereunder is or may be liable, or (ii) damage to property belonging to
any insured hereunder for which another insured is or may be liable, then this
policy shall cover such insured against whom a claim is made or may be made in
the same manner as if separate policies have been issued to each insured
hereunder, except with respect to the limits of insurance”; and


44

--------------------------------------------------------------------------------



  (d)   Insurer hereby waives all rights of subrogation against North Carolina
Power, its officers, directors and employees; and


  (e)   Notwithstanding any provision of the policy, this policy may not be
canceled, non-renewed or materially changed by the insurer without giving thirty
(30) Days prior written notice to North Carolina Power. All other terms and
conditions of the policy remain unchanged.


        12.5    Operator shall cause its insurers or agents to provide North
Carolina Power with certificates of insurance evidencing the policies and
endorsements listed above. Failure of North Carolina Power to obtain
certificates of insurance does not relieve Operator of the insurance
requirements set forth herein. Failure to obtain the insurance coverage required
by this Article 12 shall in no way relieve or limit Operator’s obligations and
liabilities under other provisions of this Agreement.

ARTICLE 13: Liability, Noncompliance and Guarantees

        13.1    Neither Party shall hold the other Party (including its
corporate affiliates, parent, subsidiaries, directors, officers, employees and
agents) liable for any claims, losses, costs and expenses of any kind or
character (including, without limitation, loss of earnings and attorneys’fees)
for damage to property of North Carolina Power or Operator in any way occurring
incident to, arising out of, or in connection with a Party’s performance under
this Agreement, except as provided in Section 13.2 below.

        13.2    Operator and North Carolina Power agree to indemnify and hold
each other harmless from and against all claims, demands, losses, liabilities
and expenses (including reasonable attorneys’ fees) for personal injury or death
to persons and damage to each other’s property or facilities or the property of
any other person or corporation to the extent arising out of, resulting from or
caused by their negligent or intentional acts, errors, or omissions.

45

--------------------------------------------------------------------------------



        13.3    Not used.

        13.4    Commencing with the Commercial Operations Date, Operator shall
provide and maintain, at Operator’s sole expense, security for Operator’s
performance under this Agreement as described in Section 13.5 below, in an
amount equal to $4,500,000. Such security shall be maintained throughout the
Term of this Agreement.

        13.5    Security for compliance with Section 13.4 above shall consist of
one or more of the following:

  (a)   An unconditional and irrevocable direct pay letter of credit issued by a
bank acceptable to North Carolina Power in a form and with substance acceptable
to North Carolina Power,


  (b)   A payment or performance bond issued by a company acceptable to North
Carolina Power for payment to North Carolina Power in the event of a material
breach by Operator in a form and with substance acceptable to North Carolina
Power,


  (c)   A corporate guarantee which North Carolina Power, at its discretion,
deems to be equivalent in quality to the security detailed in (a) and (b) above
in a form and with substance acceptable to North Carolina Power.


        13.6   

  (a)   North Carolina Power shall have an exclusive right to purchase any
Transfer Interest or Equity Interest (as hereinafter defined) on the terms and
conditions set forth herein; provided, however, Operator may grant the steam
buyer a right of first refusal to purchase any Transfer Interest, which right
shall be prior to North Carolina Power’s right of first refusal. Any such right
of first refusal granted to the steam buyer shall require the steam buyer to
continue operating the Facility in accordance with the provisions of this
Agreement. North Carolina Power’s rights, as specified herein with respect to
transfer of an Equity Interest, shall not apply to transfers to an entity which
is directly or indirectly controlled by, in control of, or under common control
with the Operator.


  (b)   If Operator or any of its subsidiaries, affiliates or other related
entities ever desire to dispose of its or their right, title, or Interest in the
Facility, or any part thereof (hereinafter referred to as a “Transfer
Interest”), other than a transfer solely as a financial device (e.g. a sale and
leaseback of the Facility or the granting of a mortgage as security interest in
the Facility), or if Operator receives a bona fide offer to purchase or lease
the Facility, or any part thereof (hereinafter also referred to as a “Transfer
Interest”), which offer Operator is prepared to accept, or if any interest in
Operator, (hereinafter referred to as an “Equity Interest”) is to be transferred
or sold, Operator shall give notice thereof in writing to North Carolina Power
(the “Notice”). The Notice shall (i) specify the terms under which such Transfer
Interest or Equity Interest is to be transferred or disposed of, including the
purchase price of the Transfer Interest or Equity Interest, and (ii) include a
copy of the acceptable offer, if any, received by Operator, as the case may be.


46

--------------------------------------------------------------------------------



  (c)   If the steam buyer has been granted a right of first refusal as set
forth above, the Operator shall offer the Transfer Interest to the steam buyer
in accordance with the terms of the steam buyer’s right of first refusal. If the
steam buyer waives its right with respect to the Transfer Interest or the steam
buyer does not have a right of first refusal, Operator shall offer such Transfer
Interest to North Carolina Power on the terms set forth in the Notice.


  (d)   For a period of one hundred twenty (120) Days after receipt by North
Carolina Power of the Notice, or ninety (90) Days after North Carolina Power
receives Notice from the Operator that the steam buyer has waived its right of
first refusal, whichever is longer; North Carolina Power shall have the right to
exercise its right to purchase the Transfer Interest or Equity Interest by
giving written notice thereof to Operator.


  (e)   In the event North Carolina Power elects not to exercise its right to
purchase pursuant to the foregoing provisions then for a period of one year from
the date North Carolina Power notifies Operator of such election, Operator shall
be free to transfer such Transfer Interest to a Transferee, or such Equity
Interest, at a price no lower than and on terms. not materially more favorable
than those offered in the Notice. For the purpose of this Section 13.6 and
Article 17, Transferee shall mean a person who either is an experienced power
plant operator, legally permitted to operate the Facility, or shall have engaged
the services of another person who is an experienced power plant operator
legally permitted to operate the Facility. Operator shall ensure that by the
terms of such transfer, North Carolina Power’s right of first refusal, shall
continue on the terms and conditions contained herein with respect to any
subsequent transfer. Any sale of any Transfer Interest or Equity Interest shall
not extinguish North Carolina Power’s right to purchase with respect to any
portion of the Facility or the Operator, as the case may be, not transferred
pursuant to such sale. Any lease of any Transfer Interest shall not extinguish
North Carolina Power’s right to purchase with respect to any extensions of such
lease or with respect to any other leases, sales or other dispositions of any
Transfer Interest. Notwithstanding any other provisions, Operator agrees (i)
that it will ensure that the terms of any transfer (other than a transfer to
North Carolina Power) of all or a portion of its interest in the Facility or the
Operator provides for the continued operation of the Facility in accordance with
and under the terms of this Agreement; and (ii) any transfer (other than a
transfer to North Carolina Power) which results in a transfer of management
control over the operation of the Facility shall require the transferee’s
acceptance of an assignment of the transferor’s obligations under this Agreement
with respect to the operation of the Facility pursuant to Section 17.1 of this
Agreement.


47

--------------------------------------------------------------------------------



  (f)   If North Carolina Power elects to exercise its right to purchase with
respect to the Transfer Interest or Equity Interest, the Parties shall endeavor
to fully consummate the transfer within 120 Days after North Carolina Power
exercises its right to purchase.


  (g)   Notwithstanding the foregoing, in the event of a transfer of an Equity
Interest, North Carolina Power agrees not to exercise its right to purchase if,
but only if, the transfer of such interest shall be made to a party reasonably
acceptable to, and approved by, North Carolina Power.


  (h)   Operator may not consolidate with or be a Party to a merger with any
other entity; provided, however, that:


    (1)   Any subsidiary of Operator may merge or consolidate with or into
Operator or any wholly-owned subsidiary of Operator so long as, in any such
merger or consolidation, Operator shall be the surviving or continuing entity;


    (2)   Operator may consolidate or merge with any other entity if (i) the
successor formed by or resulting from such consolidation or merger shall be a
solvent entity organized under the laws of the United States of America or a
state thereof or the District of Columbia, (ii) after giving effect to such
merger or consolidation, no default under this Agreement shall exist, (iii) such
successor or transferee entity shall expressly assume in writing the due and
punctual performance and observance of all the terms, covenants, agreements and
conditions of this Agreement and shall furnish North Carolina Power an opinion
of independent counsel to the surviving entity to the effect that each of the
entities participating in such consolidation or merger or transfer of assets
was, at the time thereof, duly created, validly existing, in good standing and
otherwise in compliance with the applicable provisions of the corporation,
partnership, trust or limited liability company laws of its respective state of
formation, that the surviving entity is duly formed, validly existing and in
good standing, that the surviving entity has all requisite power and authority
to assume and perform this Agreement, that such assumption and performance have
been duly authorized by all necessary corporate, partnership, trust or limited
liability company action, as the case may be, on the part of the surviving
entity and that compliance by the surviving entity with the terms of this
Agreement will not conflict with, or result in any breach of any of the
provisions of, or constitute a default under any agreement to which it is a
party, or result in the creation or imposition of a lien upon the property of
the surviving entity.


48

--------------------------------------------------------------------------------



  (i)   Each Party to this Agreement covenants and agrees to sign, execute and
deliver, or cause to be signed, executed and delivered, and to do or make, or
cause to be done or made, upon the written request of the other Party, any and
all agreements, instruments, papers, deeds, acts or things, supplemental,
confirmatory or otherwise, as may be reasonably required by other Party for the
purpose of or in connection with North Carolina Power’s right to purchase
established hereby.


  (j)   North Carolina Power’s right to purchase under this Section 13.6 shall
not apply to:


    (1)   any transfer among the general partners named in this Agreement;


    (2)   any transfer from one of the general partners of Operator to a limited
partnership, the sole general partner of which is such general partner,


    (3)   the admission or substitution of limited partners to a partnership.


        13.7    Not used.

        13.8    The Parties agree that the provisions of Article 10 concerning
the Energy Purchase Price and the Capacity Purchase Payment, the calculation
thereof and any resulting decrease therein, constitute North Carolina Power’s
sole and exclusive remedies with respect to any Scheduled Outage, Maintenance
Outage, Forced Outage or any other failure not constituting a breach of
Operator’s obligations under this Agreement to produce, make available or
deliver electric energy or capacity to North Carolina Power, and that they
fairly and reasonably compensate North Carolina Power for any harm or loss that
North Carolina Power is likely to suffer in connection with any such failure by
Operator. It is further understood, and agreed that such provisions are in lieu
of any actual damages for such occurrences. North Carolina Power hereby waives
any and all other damages and remedies for or with respect to such occurrences.
The Parties hereby waive any defense challenging the validity of any such
provisions on the grounds that they are void as penalties or are not reasonably
related to actual damages. It is further understood and agreed that, should
Operator broach its obligations under this Agreement, North Carolina Power has
not waived its right to seek any and all damages, in equity or at law, against
Operator for its breach.

49

--------------------------------------------------------------------------------



ARTICLE 14: Force Majeure

        14.1    Neither Party shall be responsible or liable for or deemed in
breach of this Agreement because of any delay in the performance of their
respective obligations hereunder due solely to circumstances beyond the
reasonable control of the Party experiencing such delay, including but not
limited to acts of God; unusually severe weather conditions; strikes or other
labor difficulties; war; riots; requirements, actions or failures to act on the
part of governmental authorities preventing performance; inability despite due
diligence to obtain required licenses; or Certificate of Convenience and
Necessity; accident; fire; damage to or breakdown of necessary facilities; or
transportation delays or accidents (such causes hereinafter called “Force
Majeure”); provided that:

  (a)   The non-performing Party gives the other Party within forty-eight (48)
hours written notice describing the particulars of the occurrence;


  (b)   The suspension of performance is of no greater scope and of no longer
duration than is required by the Force Majeure;


  (c)   The non-performing Party uses its best efforts to remedy its inability
to perform;


  (d)   When the non-performing Party is able to resume performance of its
obligations under this Agreement, that Party shall give the other Party written
notice to that effect; and


  (e)   The Force Majeure was not caused by or connected with any negligent or
intentional acts, errors, or omissions, or failure to comply with any law, rule,
regulation, order or ordinance or any breach or default of this Agreement.


        14.2    The term Force Majeure does not include changes in market
conditions or governmental action to the extent that they affect the cost or
availability of Operator’s supply of fuel or any alternate supplies of fuel or
the demand for Operator’s products or products of the steam host.

50

--------------------------------------------------------------------------------



        14.3    Not used.

        14.4    Except as otherwise provided in Article 5, in no event will any
condition of Force Majeure extend this Agreement beyond its stated Term. If any
condition of Force Majeure delays a Party’s performance for a time period
greater than thirty six (36) Months, the Party not delayed by such Force Majeure
may terminate this Agreement, without further obligation, or extend such period
at its sole discretion if the Party delayed by such Force Majeure is exercising
due diligence in its efforts to cure the condition of Force Majeure.

ARTICLE 15: Taxes and Claims for Labor and Materials

        15.1    All present or future federal, state, municipal or other lawful
taxes applicable by reason of the sale of Net Electrical Output or Delivered
Capacity shall be paid by Operator.

        15.2    Operator will promptly pay and discharge all lawful taxes,
assessments and governmental charges or levies imposed upon it or upon or in
respect of all or any part of its property or business, all trade accounts
payable in accordance with usual and customary business terms, and all claims
for work, labor or materials which, if unpaid, might become a lien or charge
upon any of its property; provided, however, that Operator shall not be required
to pay any such tax, assessment, charge, levy, account payable or claim if:

  (a)   The validity, applicability or amount thereof is being contested in good
faith by appropriate actions or proceedings which will prevent the forfeiture or
sale of any property of Operator or any material interference with the use
thereof by Operator and


  (b)   Operator shall sot aside on its books reserves doomed by it to be
adequate with respect thereto.


51

--------------------------------------------------------------------------------



ARTICLE 16: Choice of Law

        16.1    This Agreement shall be interpreted, construed and governed by
the laws of the Commonwealth of Virginia. The Parties hereby submit to the
jurisdiction of courts located in, and venue is hereby stipulated to be in,
Richmond, Virginia.

ARTICLE 17: Miscellaneous Provisions

        17.1    Neither Party shall assign this Agreement or any portion thereof
without the prior written consent of the other Party which consent shall not be
unreasonably withheld; provided, however, such consent shall not be required
prior to an assignment to a parent, subsidiary or affiliated entity; but
provided, further that:

  (a)   Any assignee shall be a Transferee as defined in Section 13.6 of this
Agreement and shall expressly assume assignor’s obligations hereunder;


  (b)   No such assignment shall impair any security given by Operator
hereunder; and


  (c)   Unless expressly agreed by the other Party, no assignment, whether or
not consented to, shall relieve the assignor of its obligations hereunder in the
event its assignee fails to perform.


North Carolina Power shall consent to the assignment by Operator of its rights
herein as security for financing obtained for the Facility and shall execute
documents reasonably satisfactory to North Carolina Power requested by Operator
to evidence such consent.

        17.2    This Agreement, including the appendices hereto, can be amended
only by agreement between the Parties in writing.

        17.3    The failure of either Party to insist in any one or more
instances upon strict performance of any provisions of this Agreement, or to
take advantage of any of its rights hereunder, shall not be construed as a
waiver of any such provisions or the relinquishment of any such right or any
other right hereunder, which shall remain in full force and effect,

52

--------------------------------------------------------------------------------



        17.4    The headings contained in this Agreement are used solely for
convenience and do not constitute a part of the agreement between the Parties
hereto, nor should they be used to aid in any manner in the construction of this
Agreement.

        17.5    This Agreement is intended solely for the benefit of the Parties
hereto. Nothing in this Agreement shall be construed to create any duty to, or
standard of care with reference to, or any liability to, any person not a Party
to this Agreement.

        17.6    This Agreement shall not be interpreted or construed to create
an association; joint venture, or partnership between the Parties or to impose
any partnership obligation or liability upon either Party. Neither Party shall
have any right, power or authority to enter into any agreement or undertaking
for, or act on behalf of, or to act as or be an agent or representative of, or
to otherwise bind, the other Party.

        17.7    Cancellation, expiration or earlier termination of this
Agreement shall not relieve the Parties of obligations that, by their nature,
should survive such cancellation, expiration or termination, including, without
limitation, warranties, remedies, promises of indemnity and confidentiality.

        17.8    Notwithstanding any contrary provisions hereof, the Second
Amendment and Restatement shall remain in full force and effect until this
Agreement is accepted for filing by the FERC and becomes effective under the
Federal Power Act.

ARTICLE 18: Statutory and Regulatory Changes

        18.1    The Parties recognize and hereby agree that if any federal,
state or municipal government or regulatory authority, including, without
limitation, the SCC, should for any reason enter an order, modify its rules, or
take any action whatsoever, having the effect of disallowing North Carolina
Power the recovery from its customers of all or any portion of the payments for
Delivered Capacity and Net Electrical Output hereunder in excess of the energy
and capacity prices established (notwithstanding any limitations on the size of
the Facility) by the SCC pursuant to 18 C.F.R. 292.304(c) (currently represented
by Schedule 19 POWER PURCHASES FROM COGENERATION AND SMALL POWER PRODUCTION
QUALIFYING FACILITIES) and in effect for the period of disallowance, hereinafter
referred to as the Disallowance (except where such disallowance is due to North
Carolina Power’s failure to seek recovery or comply with procedural requirements
governing recovery of such costs), then:

53

--------------------------------------------------------------------------------



  If the Disallowance occurs before the eighteenth anniversary of the Commercial
Operations Date, North Carolina Power shall continue to make the payments
specified in Article 10 through the eighteenth anniversary of the Commercial
Operations Date. Payments for Delivered Capacity beginning on the eighteenth
anniversary of the Commercial Operations Date shall not exceed the amount
unaffected by the Disallowance. Further, North Carolina Power may, at its
option, beginning on the eighteenth anniversary of the Commercial Operations
Date withhold up to seventy-five (75) percent of the payments for Delivered
Capacity after said eighteenth anniversary until the sooner of (i) the twentieth
anniversary of the Commercial Operations Date or (ii) the entire amount of the
Disallowance is repaid with Interest from the date each part of the Disallowance
was paid to Operator. In the event that such withholding does not fully repay
the Disallowance and accrued Interest by the twentieth anniversary of the
Commercial Operations Date, the Operator shall pay the remainder to North
Carolina Power within one hundred and twenty (120) Days after the twentieth
anniversary of the Commercial Operations Date in a lump sum, or;  


If the Disallowance occurs after the eighteenth anniversary of the Commercial
Operations Date all future payments for Delivered Capacity shall not exceed the
amount unaffected by the Disallowance. Further, the Operator shall repay the
full amount of the Disallowance with Interest by the later of (i) one year from
the date of such Disallowance or (ii) the twenty-first anniversary of the
Commercial Operations Date. The Parties obligate themselves to all good faith
efforts to establish, if practicable, an appeal and overruling of the
Disallowance or a superseding order, approval of modified rules or tariffs, or
other action so as to allow timely resumption of full, or failing that, adjusted
payments hereunder.

54

--------------------------------------------------------------------------------



ARTICLE 19: Entirety

        19.1    This Agreement is intended by the Parties as the final
expression of their Agreement and is intended also as a complete and exclusive
statement of the terms of their Agreement with respect to the Net Electrical
Output and Delivered Capacity sold and purchased hereunder. All prior written or
oral understandings, offers or other communications of every kind pertaining to
the sale of Net Electrical Output and Delivered Capacity hereunder between the
Parties or between Westmoreland-Hadson Partners and North Carolina Power are
hereby abrogated and withdrawn.

        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed the ______ day of _________, 2000.

  WESTMORELAND-LG&E PARTNERS, a Virginia general partnership by its GENERAL
PARTNERS:



  WESTMORELAND-ROANOKE VALLEY, L.P.,
a Delaware limited partnership, by WEI-ROANOKE
VALLEY, INC., a Delaware corporation, its
general partner


Date:_______________ By: /s/ W. Michael Lepchitz
Title: President


  LG&E ROANOKE VALLEY, L.P., a California
limited partnership, by LG&E POWER 16
INCORPORATED, a California corporation, its
general partner


55

--------------------------------------------------------------------------------



Date:_______________ By: /s/ George W. Basinger
Title: President and Chief Financial Officer


  VIRGINIA ELECTRIC AND POWER
COMPANY, a Virginia public service corporation
operating in North Carolina
as North Carolina Power


Date:_______________ By: /s/ E. Paul Hilton
Name: E. Paul Hilton
Title: Senior Vice President-Bulk Sales


56

--------------------------------------------------------------------------------




EXHIBIT A
EXAMPLES OF PAYMENTS FOR DELIVERED CAPACITY

ASSUME: MAXIMUM CAPACITY — SUMMER = 165,000 kW
MAXIMUM CAPACITY — WINTER = 167,200 kW
FIXED CAPACITY COMPONENT = 3.185¢/kWh
O&M CAPACITY COMPONENT = 2.160¢/kWh from 1/1 through 3/31;
2.203¢/kWh from 4/1 through 12/31 (reflecting GDPIPD adjustment as of 4/1 of +
2%)
ANNUAL O&M CAPACITY COMPONENT = 2.192¢/kWh
MAXIMUM CAPACITY UNIT PRICE = 5.377¢/kWh
A MONTH HAS 720 HOURS
A YEAR HAS 8,760 HOURS


ALL EXAMPLES ASSUME DISPATCH OF THE FACILITY AT 100%, EXCEPT AS OTHERWISE NOTED
IN ANY EXAMPLE, AND, IN ANY EVENT, DO NOT TAKE INTO ACCOUNT THE SPECIAL
REQUIREMENTS FOR CALCULATING DELIVERED CAPACITY DURING RAMP-UP OR RAMP-DOWN
PERIODS IN RESPONSE TO DISPATCH AS PROVIDED IN SECTION 1.13.

ABBREVIATIONS:

  ACF = ACTUAL CAPACITY FACTOR
AO&MCC = ANNUAL O&M CAPACITY COMPONENT
AVCF = AVERAGE CAPACITY FACTOR
CPP = CAPACITY PURCHASE PAYMENT
CPPA = CAPACITY PURCHASE PAYMENT ADJUSTMENT
CUP = CAPACITY UNIT PRICE
DC = DELIVERED CAPACITY
FCC = FIXED CAPACITY COMPONENT
FM = FORCE MAJEURE
FO = FORCED OUTAGE
GDPIPD = GROSS DOMESTIC PRODUCT IMPLICIT PRICE DEFLATOR
MO = MAINTENANCE OUTAGE
MACP = MAXIMUM ANNUAL CAPACITY PAYMENT
MCS = MAXIMUM CAPACITY — SUMMER
MCW = MAXIMUM CAPACITY — WINTER
MCUP = MAXIMUM CAPACITY UNIT PRICE
NCPF = NORTH CAROLINA POWER FAILURE TO RECEIVE NEO
NEO = NET ELECTRICAL OUTPUT
OMCC = O&M CAPACITY COMPONENT
SO = SCHEDULED OUTAGE
TA = TRACKING ACCOUNT


57

--------------------------------------------------------------------------------




MONTHLY CAPACITY PURCHASE PAYMENTS

EXAMPLE NO. 1 — Average Capacity Factor = 88.000%. Monthly Capacity Purchase
Payment for a Winter Period month (during which OMCC is 2.160¢/kWh) with no SO,
MO, FO, FM, or NCPF and NEO equal to MCW in every hour.

  CUP   [Section 1.3, 1.11, 1.23, & 1.37]


    = (FCC + OMCC) / AVCF
=(3.185¢/kWh + 2.160¢/kWh) / .88000
= 6.074¢/kWh


  (DC)   [Section 1.13(a)]


    = NEO
= (720) * (MCW)
= 120,384,000 kWh


  CPP   [Section 10.15(a)(i) & (ii)]


    = (DC)*(CUP)
= (120,384,000) * (.06074)
= $7,312,124.16


EXAMPLE NO. 2 — Average Capacity Factor = 88.000%. Monthly Capacity Purchase
Payment for a Winter Period month (during which OMCC is 2.160¢/kWh) with no SO,
MO, FO, FM, or NCPF and Facility operates at 50% of MCW in every hour.

  (DC)   [Section 1.13(a)]


    = NEO
= (720) * (MCW) * (50%)
= 60,192,000 kWh


  CPP   [Section 10.15(a)(i) & (ii)]


    = (DC) * (CUP)
= (60,192,000) * (.06074)
= $3,656,062.08


EXAMPLE NO. 3 — Average Capacity Factor = 88.000%. Monthly Capacity Purchase
Payment for a Winter Period month (during which OMCC is 2.160¢/kWh) with either
a SO, MO, FO, or FM, that reduces NEO to zero during such event for 50 hours,
and no NCPF and NEO equal to MCW in every other hour.

58

--------------------------------------------------------------------------------



  DC   [Section 1.13(a)]


    = NEO
= (720-50) * (MCW)
= 112,024,000 kWh


  CPP   [Section 10.15(a)(i) & (ii)]


    = (DC) * (CUP)
= (112,024,000) * (.06074)
= $6,804,337.76


EXAMPLE NO. 4 — Average Capacity Factor = 88.000%. Monthly Capacity Purchase
Payment for Winter Period month (during which OMCC is 2.160¢/kWh) with no SO,
MO, FM, FO, or NCPF, NEO exceeds 101% of MCW in 50 Off Peak Hours and NEO equal
to MCW in every other hour.

  DC   [Section 1.13(a)]


    = ((MCW) * (50) * (101%)) + ((MCW) * (720-50))
= 120,467,600 kWh


  CPP   [Section 10.15(a)(i) & (ii)]


    = (DC) * (CUP)
= (120,467,600) * (.06074)
= $7,317,202.02


EXAMPLE NO.5 — Average Capacity Factor = 88.000%. Monthly Capacity Purchase
Payment for a Winter Period month during which (a) OMCC is 2.160¢/kWh, (b) an
NCPF reduces NEO to zero for 50 hours, (c) the Facility is first in a zero
generation SO, MO, FO, or FM when the NCPF occurs, (d) such SO, MO, FO, or FM
lasts 20 hours during the NCPF and (e) NEO equal to MCW in every other hour.

  DC   [Section 1.13(a) & (b)]


    = ((50-20) * (MCW)) + ((MCW) * (720-50))
= 117,040,000 kWh


  CPP   [Section 10.15(a)(i) & (ii)]


    = (DC) * (CUP)
= (116,204,000) * (.06074)
= $7,109,009.60


59

--------------------------------------------------------------------------------



EXAMPLE NO. 6 — Average Capacity Factor = 88.000%. Monthly Capacity Purchase
Payment for January, 2004 during which (a) OMCC is 2.160¢/kWh, (b) there is no
SO, MO, FO, FM, or NCPF and (c) NEO equal to MCW in every hour.

  (DC)   [Section 1.13(a)]


    = NEO
= (744) * (MCW)
= 124,396,800 kWh


  CPP   [Section 10.15(a)(i) & (ii) & 10.15(c)]


    = ((DC)*(CUP)) + (Monthly Additional Payment under Section 10.15(c)
= ((124,396,800) * (.06074)) + ((.06074) * (166,100) * (8784) * ((1/12)(.03)))
= $7,555,861.63 + $221,552.55
= $7,777,414.18



END OF YEAR TRACKING ACCOUNT BALANCING AND CAPACITY PURCHASE PAYMENT ADJUSTMENTS

EXAMPLE NO. 1 — Tracking Account has a negative $750,000 balance at start of a
Year (that is not a leap year or a major maintenance outage year) [Section 1.47
& 10.15(b)]. AVCF equals 88.000%. The Facility produces constant NEO of 149,733
kW during each Winter Period hour and 147,762 kW during each Summer Period hour,
yielding an ACF of 89.553%, i.e., DC / ((MCS * Hours in the Summer Period) +
(MCW * Hours in the Winter Period)). [Section 1.1]

  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Jan – Mar


    = (3.185(cent)/kWh + 2.160(cent)/kWh) / .88000
= 6.074(cent)/kWh


  CUP   [Section 1.3,1.11.1.23, & 1.37] Apr – Dec


    = (3.185(cent)/kWh + 2.203(cent)/kWh) / .88000
= 6.123(cent)/kWh


  MCUP   [Section 1.33. 1,23, & 1.2]


    = FCC + AO&MCC
= 3.185(cent)/kWh + 2.192(cent)/kWh
= 5.377(cent)/kWh


60

--------------------------------------------------------------------------------



  MACP allowed for the Year [Section 1.30 & 10.15(a)]


    = ((MCW) * (Hours in the Winter Period) * (MCUP)) + ((MCS) * (Hours in the
Summer Period) * (MCUP))
= ((167200) * (4368) * (.05377)) + ((165,000) * (4392) * (.05377))
= $39,269,822.59 + $38,966,043.60
= $78,235,866.19


  Total Capacity Purchase Payments made during the Year are capped at MACP or
$78,235,866.19 [Section 1.30 & 10.15(a)]


  Product of the applicable Delivered Capacity and Capacity Unit Price for the
Year


    = ((NEC, from 1/1 through 3/31) * (applicable CUP)) + ((NEO from 4/1 through
9/30) * (applicable CUP)) + ((NEO from 10/1 through 12/31) * (applicable CUP))
= ((149,733) * (90) * (24) * (.06074)) + ((147,762) * (183) * (24) * (.06123)) +
((149,733) * (92) * (24) * (.06123))
= $79,624,484.94


  CPPA   [Section 1.10 & 10.15(b)(iv)]


    = Least of (a) 4% of MACP, (b) amount by which product of DC and CUP for the
year exceeds the MACP or (c) absolute value of negative Tracking Account balance
= Least of (a) (MACP)*(.04), (b) $1,388,618.75 or (c) $750,000
= Least of (a) ($78,235,866.19)*(.04), (b) $1,388,618.75 or (c) $750,000
= Least of (a) $3,129,434.65, (b) $1,388,618.75 or (c) $750,000
= $750,000


  Tracking Account balance at the end of the Year [Section 10.15(b)(ii)]


    = (negative Tracking Account balance at the beginning of the Year) +
((Product of DC and CUP for the Year) - (MACP))
= (negative $750,000) + (($79,624,484.94) - ($78,235,866.19))
= (negative $750,000) + ($1,388,618.75)
= positive $638,618.75


61

--------------------------------------------------------------------------------



EXAMPLE NO. 2 — Tracking Account has a positive $750,000 balance at start of a
Year (that is not a leap year or a major maintenance outage year) [Section 1.47
& 10.15(b)]. AVCF equals 88.000%. The Facility produces constant NEO of 149,733
kW during each Winter Period hour and 147,762 kW during each Summer Period hour,
yielding an ACF of 89.553%, i.e., DC / ((MCS * Hours in the Summer Period) +
(MCW * Hours In the Winter Period)). [Section 1.1]

  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Jan – Mar


    = (3.185(cent)/kWh + 2.160(cent)/kWh) / .88000
= 6.074(cent)/kWh


  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Apr – Dec


    = (3.185(cent)/kWh + 2.203(cent)/kWh) / .88000
= 6.123(cent)/kWh


  MCUP   [Section 1.33, 1.23, & 1.2]


    = FCC +AO&MCC
= 3.185(cent)/kWh + 2.192(cent)/kWh
= 5.377(cent)/kWh


  MACP  allowed for the Year [Section 1.30 & 10.15(a)]


    = ((MCW) * (Hours in the Winter Period) * (MCUP)) + ((MCS) * (Hours in the
Summer Period) * (MCUP))
= ((167200) * (4368) * (.05377)) + ((165,000) * (4392) * (.05377))
= $39,269,822.59 + $38,966,043.60
= $78,235,866.19


Total Capacity Purchase Payments made during the Year are capped at MACP or
$78,235,866.19 [Section 1.30 & 10.15(a)]

Product of the applicable Delivered Capacity and Capacity Unit Price for the
Year

    = ((NEC from 1/1 through 3/31) * (applicable CUP)) + ((NEC from 4/1 through
9/30) * (applicable CUP)) + ((NEO from 10/1 through 12/31) * (applicable CUP))
= ((149,733) * (90) * (24) * (.06074)) + ((147,762) * (183) * (24) * (.06123)) +
((149,733) * (92) * (24) * (.06123))
= $79,624,484.94


62

--------------------------------------------------------------------------------



  CPPA = Tracking Account has positive balance and ACF is greater than AVCF,
therefore no CPPA. [Section 10.15(b)(iii) & (iv)]


  Tracking Account balance at the end of the Year [Section 10.15(b)(ii)]


    = (positive Tracking Account balance at the beginning of the Year) +
((Product of DC and CUP for the Year) — (MACP))
= (positive $750,000) + (($79,624,484.94) - ($78,235,866.19))
= (positive $750,000) + ($1,388,618.75)
= positive $2,138,618.75


EXAMPLE NO.3 — Tracking Account has a negative $4,260,000 balance at start of a
Year (that Is not a leap year or a major maintenance outage year) [Section 1.47
& 10.15(b)(iv)]. AVCF equals 88.000%. The Facility produces constant NEO of
159,248 kW during each Winter Period hour and 157,153 kW during each Summer
Period hour, yielding an ACF of 95.244%, i.e., DC / ((MCS * Hours in the Summer
Period) + (MCW * Hours in the Winter Period)). [Section 1.1]

  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Jan – Mar


    = (3.185(cent)/kWh + 2.160(cent)/kWh) 1.88000
= 6.074(cent)/kWh


  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Apr – Dec


    = (3.185(cent)/kWh + 2.203(cent)/kWh) / .88000
= 6.123(cent)/kWh


  MCUP   [Section 1.33, 1.23, & 1.2]


    = FCC + AO&MCC
= 3.185(cent)/kWh + 2.192(cent)/kWh
= 5.377(cent)/kWh


  MACP allowed for the Year [Section 1.30 & 10.15(a)]


    = ((MCW) * (Hours in the Winter Period) * (MCUP)) + ((MCS) * (Hours in the
Summer Period) * (MCUP))
= ((167200) * (4368) * (.05377)) + ((165,000) * (4392) * (.05377))
= $39,269,822.59 + $38,966,043.60
= $78,235,866.19


  Total Capacity Purchase Payments made during the Year are capped at MACP or
$78,235,866.19 [Section 1.30 & 10.15(a)]


63

--------------------------------------------------------------------------------



  Product of the applicable Delivered Capacity and Capacity Unit Price for the
Year


    = ((NEO from 1/1 through 3/31) * (applicable CUP)) + ((NEO from 4/1 through
9/30) * (applicable CUP)) + ((NEO from 10/1 through 12/31) * (applicable CUP))
= ((159,248) * (90) * (24) * (.06074)) + ((157,153) * (183) * (24) * .06123)) +
((159,248) * (92) * (24) * (.06123))
= $84,684,674.14


  CPPA   [Section 10.15(b)(iv)]


    = Least of (a) 4% of MRCP, (b) amount by which product of DC and CUP for the
year exceeds the MACP or (o) absolute value of negative Tracking Account balance
= Least of (a) ($78,235,866.19) * (.04), (b) $6,448,807.95 or (c) $4,250,000
= Least of (a) $3,129,434.65, (b) $6,448,807.95 or (c) $4,250,000
= $3,129,434.65


  Tracking Account balance at the end of the Year [Section 10.15(b)(v)]


    = (negative Tracking Account balance at the beginning of the Year) + ((MACP)
* (.04))
= (negative $4,250,000) + ($3,129,434.65)
= negative $1,120,565.35.


  The amount by which the product of DC and CUP for the Year exceeds the sum of
MACP and CPPA, i.e., $3,319,373.30, shall not be included in the amount added to
the Tracking Account with respect to such Year pursuant to Section 10.15(b)(ii),
but shall be carried over and added to the Tracking Account for the following
Year, and used in the calculation of any applicable Capacity Purchase Payment
Adjustment, under Section 10.15(b)(iii) or (iv), for such following Year, after
first making the applicable adjustments provided under Section 10.15(b)(v)(1) or
(2).


EXAMPLE NO.4 — Tracking Account has a negative $1,120,565.35 balance at start of
the Year (that is not a leap year or a major maintenance outage year) following
the Year described in Example No. 3, with $3,319,373.30 carried over from such
preceding Year. [Section 1.47 & 10.15(b)(iv)]. AVCF equals 88.000%. The Facility
produces constant NEO of 159,248 kW during each Winter Period hour and 157,153
kW during each Summer Period hour, yielding an ACF of 95.244%, i.e., DC / ((MCS
* Hours in the Summer Period) + (MCW * Hours in the Winter Period)). [Section
1.1]

64

--------------------------------------------------------------------------------



  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Jan – Mar


    = (3.185(cent)/kWh + 2.160(cent)/kWh) / .88000
= 6.074(cent)/kWh


  CUP   [Section 1.3. 1.11, 1.23, & 1.37] Apr – Dec


    = (3.185(cent)/kWh + 2.203(cent)/kWh) / .88000
= 6.123(cent)/kWh


  MCUP   [Section 1.33, 1.23, & 1.2]


    = FCC + AO&MCC
= 3.185(cent)/kWh + 2.192(cent)/kWh
= 5.377(cent)/kWh


  MACP allowed for the Year [Section 1.30 & 10.15(a)]


    = ((MCW) * (Hours in the Winter Period) * (MCUP)) + ((MCS) * (Hours in the
Summer Period) * (MCUP))
= ((167200) * (4368) * (.05377)) + ((165,000) * (4392) * (.05377))
= $39,269,822.59 + $38,966,043.60
= $78,235,866.19


  Total Capacity Purchase Payments made during the Year are capped at MACP or
$78,235,866.19 [Section 1.30 & 10.15(a)]


  Product of the applicable Delivered Capacity and Capacity Unit Price for the
Year


    = ((NEO from 1/1 through 3/31) * (applicable CUP)) + ((NEO from 4/1 through
9/30) * (applicable CUP)) + ((NEO from 10/1 through 12/31) * (applicable CUP))
= ((159,248) * (90) * (24) * (.06074)) + ((157,153) * (183) * (24) * (.06123)) +
((159,248) * (92) * (24) * (.06123))
= $84,684,674.14


  CPPA   [Section 10.15(b)(v)(2)]


    = Least of (a) 4% of MACP, (b) the carried-over amount from the preceding
Year plus the amount by which the product of DC and CUP for the Year exceeds the
MACP, or (c) absolute value of negative Tracking Account balance
= Least of (a) ($78,235,866.19) * (.04), (b) ($3,319,373.30) + ($6,448,807.95)
or (c) $1,120,565.35
= Least of (a) $3,129,434.65, (b) $9,768,181.25 or (c) $1,120,565.35
= $1,120,565.35


65

--------------------------------------------------------------------------------



  Tracking Account balance at the end of the Year [Section 10.15(b)(v)(2)]


    = ((negative Tracking Account balance at the beginning of the Year) +
(Carried-over amount from the preceding Year)) + ((Product of DC and CUP for the
Year) – (MACP))
= ((negative $1,120,565.35) + ($3,319,373.30)) + ($6,448,807.95)
= positive $8,647,615.90.


EXAMPLE NO. 5 — Tracking Account has a negative $1,120,565.35 balance at start
of the Year (that is not a leap year or a major maintenance outage year)
following the Year described in Example No. 3, with $3,319,373.30 carried over
from such preceding Year [Section 1.47 & 10.15(b)(iv)]. AVCF equals 88.000%. The
Facility produces constant NEO of 143,792 kW during each Winter Period hour and
141,900 kW during each Summer Period hour, yielding an ACF of 86.000%, i.e., DC
/ ((MCS * Hours in the Summer Period) + (MCW * Hours in the Winter Period)),
[Section 1.1]

  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Jan – Mar


    = (3.185(cent)/kWh + 2.160(cent)/kWh) / .88000
= 6.074(cent)/kWh


  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Apr – Dec


    = (3.185(cent)/kWh + 2.203(cent)/kWh) / .88000
= 6.123(cent)/kWh


  MCUP   [Section 1.33, 1.23, & 1.2]


    = FCC + AO&MCC
= 3.185(cent)/kWh + 2.192(cent)/kWh
= 5.377(cent)/kWh


  MACP allowed for the Year [Section 1.30 & 10.15(a)]


66

--------------------------------------------------------------------------------



    = ((MCW) * (Hours in the Winter Period) * (MCUP)) + ((MCS) * (Hours in the
Summer Period) * (MCUP))
= ((167200) * (4368) * (.05377)) +((165,000) * (4392) * (.05377))
= $39,269,822.59 + $38,966,043.60
= $78,235,866.19


  Total Capacity Purchase Payments made during the Year are capped at MACP or
$78,235,866.19 [Section 1.30 & 10.15(a)]


  Product of the applicable Delivered Capacity and Capacity Unit Price for the
Year


    = ((NEO from 1/1 through 3/31) * (applicable CUP)) + ((NEO from 4/1 through
9/30) * (applicable CUP) + (NEO from 10/1 through 12/31) * (applicable CUP))
= ((143,792) * (90) * (24) * (.06074)) + ((141,900) * (183) * (24) * (.06123)) +
((143,792) * (92) * (24) * (.06123))
= $76,465,415.06


  (which, since it is less than MACP, equals the total Capacity Purchase
Payments for the Year.) [Section 10.15(a)]


  CPPA   [Section 10.15(b)(v)(1)]


    = Least of (a) 4% of MRCP, (b) the carried-over amount from the preceding
Year, or (c) absolute value of negative Tracking Account balance (after
subtracting ((MACP) – (Product of DC and CUP for the Year)))
= Least of (a) ($78,235,866.19) * (.04), (b) $3,319,373.30, or (c)
(1,120,565.35) + (1,770,451.13)
= Least of (a) $3,129,434.65, (b) $3,319,373.30, or (c) $2,891,016.48
= $2,891,016.48


  Tracking Account balance at the end of the Year [Section 10.15(b)(v)(1)


    = ((negative Tracking Account balance at the beginning of the Year) —
((MACP) – (Product of DC and CUP for the Year))) + (Carried-over amount from the
preceding Year)
= ((negative $1,120,565.35) - ($1,770,451.13)) + ($3,319,373.30)
= (negative $2,891,016.48) + ($3,319,373.30)
= positive $428,356.82


67

--------------------------------------------------------------------------------



EXAMPLE NO. 6 — Tracking Account has a negative $2,000,000 balance at start of a
Year (that is not a leap year or a major maintenance outage year) [Section 1.47
& 10.15(b)(iv)]. AVCF equals 88.000%. The Facility produces constant NEO of
159,248 kW during each Winter Period hour and 157,153 kW during each Summer
Period hour, yielding an ACF of 95.244%, i.e., DC / ((MCS * Hours in the Summer
Period) + (MCW * Hours in the Winter Period)). [Section 1.1]

  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Jan – Mar


    = (3.185(cent)/kWh + 2.160(cent)/kWh) / .88000
= 6.074(cent)/kWh


  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Apr – Dec


    = (3.185(cent)/kWh + 2.203(cent)/kWh) / .88000
= 6.123(cent)/kWh


  MCUP   [Section 1.33, 1.23, & 1.2]


    = FCC + AO&MCC
= 3.185(cent)/kWh + 2.192(cent)/kWh
= 5.377(cent)/kWh


  MACP allowed for the Year [Section 1.30 & 10.15(a)]


    = ((MCW) * (Hours in the Winter Period) * (MCUP)) + ((MCS) * (Hours in the
Summer Period) * (MCUP))
= ((167200) * (4368) * (.05377)) + ((165,000) * (4392) * (.05377))
= $39,269,822.59 + $38,966,043.60
= $78,235,866.19


  Total Capacity Purchase Payments made during the Year are capped at MACP or
$78,235,866.19 [Section 1.30 & 10.15(a)]


  Product of the applicable Delivered Capacity and Capacity Unit Price for the
Year


    = ((NEO from 1/1 through 3/31) * (applicable CUP)) + ((NEO from 4/1 through
9/30) * (applicable CUP)) + ((NEO from 10/1 through 12/31) * (applicable CUP))
= ((159,248) * (90) * (24) * (.06074)) + ((157,153) * (183) * (24) * (.06123)) +
((159,248) * (92) * (24) * (.06123))
= $84,684,674.14


68

--------------------------------------------------------------------------------



  CPPA   [Section 10.15(b)(iv)]


    = Least of (a) 4% of MACP, (b) amount by which product of DC and CUP for the
year exceeds the MACP or (c) absolute value of negative Tracking Account balance
= Least of (a) ($78,235,866.19) * (.04), (b) $6,448,807.95 or (c)
= Least of (a) $3,129,434.65, (b) $6,448,807.95 or (c) $2,000,000
= $2,000,000


  Tracking Account balance at the end of the Year [Section 10.15(b)(ii)]


    = (negative Tracking Account balance at the beginning of the Year) +
((Product of DC and CUP for the Year) – (MACP))
= (negative $2,000,000) + (($84,684,674.14) - ($78,235,866.19))
= (negative $2,000,000) + ($6,448,807.95)
= positive $4,448,807.95


EXAMPLE NO. 7 — Tracking Account has a negative $2,000,000 balance at start of
the Year 2014 [Section 1.47 & 10.15(b)(iv)]. AVCF equals 91.000%, i.e., the
average of the ACF for the three-preceding Years (88.000%) + (3%). The Facility
produces constant NEO of 143,792 kW during each Winter Period hour and 141,900
kW during each Summer Period hour, yielding an ACF of 89.000%, i.e., (DC / ((MCS
* Hours In the Summer Period) + (MCW * Hours in the Winter Period))) + (3%).
[Section 1.1]

  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Jan – Mar


    = (3.185(cent)/kWh + 2.160(cent)/kWh) / .88000
= 6.0740/kWh


  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Apr – Dec


    = (3.185(cent)/kWh + 2.203(cent)/kWh) /.88000
= 6.123(cent)/kWh


  MCUP   [Section 1.33, 1.23, & 1.2]


    = FCC + AO&MCC
= 3.185(cent)/kWh + 2.192(cent)/kWh
= 5.377(cent)/kWh


  MACP allowed for the Year [Section 1.30, 10.15(a) & 10.15(c)]


    = ((MCW) * (Hours in the Winter Period) * (MCUP)) + ((MCS) * (Hours in the
Summer Period) * (MCUP)) + (Total Additional Payments under Section 10.15(c))
= ((167200) * (4368) * (.05377)) + ((165,000) * (4392) * (.05377)) + ((.06074) *
(166,100) * (8760) * ((1/4)(.03))) + ((.06123) * (166100) * (8760) ((3/4)(.03)))
= $39,269,822.59 + $38,966,043.60 + $662,841.65 + $2,004,566.72
= $80,903,274.56


69

--------------------------------------------------------------------------------



  Total Capacity Purchase Payments made during the Year are capped at MACP or
$80,903,274.56 [Section 1.30 & 10.15(a)]


  Product of the applicable Delivered Capacity and Capacity Unit Price for the
Year


    = ((NEO from 1/1 through 3/31) * (applicable CUP)) + ((NEO from 4/1 through
9/30) * (applicable CUP)) + ((NEO from 10/1 through 12/31) * (applicable CUP))
= ((143,792) * (90) * (24) * (.06074)) i- ((141,900) * (183) * (24) * (.06123))
+ ((143,792) * (92) * (24) * (.06123))
= $76,465,415.06


  Total Additional Payments for the Year


    = ((.06074) * (166,100) * (8760) * ((1/4)(.03))) + ((.06123) * (166100) *
(8760) ((3/4)(.03)))
= $662,841.65 + $2,004,566.72
= $2,667,408.37


  Sum of total Additional Payments for the Year and the Product of the
applicable Delivered Capacity and Capacity Unit Price for the Year


    = $2,667,408.37 + $76,465,415.06
= $79,132,823.43


  (which, since it is less than MACP, equals the total Capacity Purchase
Payments for the Year.) [Section 10.15(a)]


  CPPA = Tracking Account has negative balance and ACF is less than AVCF,
therefore no CPPA. [Section 10.15(b)(iii) & (iv)]


  Tracking Account balance at the end of the Year [Section 10.15(b)(ii)]


70

--------------------------------------------------------------------------------



    = (negative Tracking Account balance at the beginning of the Year) – (Amount
by which MACP exceeds aggregate CPP for the Year)
= (negative $2,000,000) – (($80,903,274.56) – ($79,132,823.43))
= (negative $2,000,000) – ($1,770,451.13)
= negative $3,770,451.13


EXAMPLE NO.8 — Tracking Account has a positive $750,000 balance at start of a
Year (that is not a leap year or a major maintenance outage year) [Section 1.47
& 10.15(b)]. AVCF equals 88.000%. The Facility produces constant NEO of 143,792
kW during each Winter Period hour and 141,900 kW during each Summer Period hour,
yielding an ACF of 86.000%, i.e., DC / ((MCS * Hours in the Summer Period) +
(MCW * Hours in the Winter Period)). [Section 1.1]

  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Jan – Mar


    = (3.185(cent)/kWh + 2.160(cent)/kWh) 1.88000
= 6.074(cent)/kWh


  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Apr– Dec


    = (3.185(cent)/kWh + 2.203(cent)/kWh) / .88000
= 6.123(cent)/kWh


  MCUP   [Section 1.33, 1.23, & 1.2]


    = FCC + AO&MCC
= 3.185(cent)/kWh + 2.192(cent)/kWh
= 5.377(cent)/kWh


  MACP allowed for the Year [Section 1.30 & 10.15]


    = ((MCW) * (Hours in the Winter Period) * (MCUP)) + ((MCS) * (Hours in the
Summer Period) * (MCUP))
= ((167200) * (4368) * (.05377)) + ((165,000) * (4392) * (.05377))
= $39,269,822.69 + $38,966,043.60
= $78,235,866.19


  Total Capacity Purchase Payments made during the Year are capped at MACP or
$78,235,866.19 [Section 1.30 & 10.15(a)]


  Product of the applicable Delivered Capacity and Capacity Unit Price for the
Year


71

--------------------------------------------------------------------------------



    = ((NEO from 1/1 through 3/31) * (applicable CUP)) + ((NEO from 4/1 through
9/30) * (applicable CUP)) + ((NEO from 10/1 through 12/31) * (applicable CUP))
= ((143,792) * (90) * (24) * (.06074)) + ((141,900) * (183) * (24) * (.06123)) +
((143,792) * (92) * (24) * (.06123))
= $76,465,415.06


  (which, since it is less than MACP, equals the total Capacity Purchase
Payments for the Year.) [Section 10.15(a)]


  CPAA   [Section 10.15(b)(iii)]


    = Lesser of (a) amount by which MACP exceeds aggregate CPP for the Year, or
(b) positive Tracking Account balance
= Lesser of (a) $1,770,451.13 or (b) $750,000
= $750,000


  Tracking Account balance at the end of the Year [Section 10.15(b)(i)]


    = (positive Tracking Account balance at the beginning of the Year) – (Amount
by which MACP exceeds aggregate CPP for the Year)
= (positive $750,000) – (($78,235,866.19) – ($76,465,415.06))
= (positive'$750,000)-- ($1,770,451.13)
= negative $1,020,451.13


EXAMPLE NO. 9 — Tracking Account has a negative $750,000 balance at start of a
Year (that is not a leap year or a major maintenance outage year) [Section 1.47
& 10.15(b)]. AVCF equals 88.000%. The Facility produces constant NEO of 143,792
kW during each Winter Period hour and 141,900 kW during each Summer Period hour,
yielding an ACF of 86.000%, i.e., DC / ((MCS * Hours in the Summer Period) +
(MCW * Hours in the Winter Period)). [Section 1.1]

  CUP   [Section 1.3, 1.11, 1.23, & 1.37] Jan – Mar


    = (3.185(cent)/kWh + 2.160(cent)/kWh) / .88000
= 6.074(cent)/kWh


  CUP   (Section 1.3, 1.11, 1.23, & 1.37] Apr - Dec


    = (3.185(cent)/kWh + 2.203(cent)/kWh) / .88000
= 6.123(cent)/kWh


  MCUP   [Section 1.33, 1.23, & 1.2]


    = FCC +AO&MCC
= 3.185¢/kWh + 2.192¢/kWh
= 5.377¢./kWh


72

--------------------------------------------------------------------------------



  MACP allowed for the Year [Section 1.30 & 10.15(a)]


    = ((MCW) * (Hours in the Winter Period) * (MCUP)) + ((MCS) * (Hours in the
Summer Period) * (MCUP))
= ((167200) * (4368) * (.05377)) + ((165,000) * (4392) * (.05377))
= $39,269,822.59 + $38,966,043.60
= $78,235,866.19


  Total Capacity Purchase Payments made during the Year are capped at MACP or
$78,235,866.19 [Section 1.30 & 10.15(a)]


  Product of the applicable Delivered Capacity and Capacity Unit Price for the
Year


    = ((NEO from 1ll through 3/31) * (applicable CUP)) + ((NEO from 4/1 through
9/30) * (applicable CUP)) + ((NEO from 10/1 through 12/31) * (applicable CUP))
= ((143,792) * (90) * (24) * (.06074)) + ((141,900) * (183) * (24) * (.06123)) +
((143,792) * (92) * (24) * (.06123))
= $76,465,415.06


  (which, since it is less than MACP, equals the total Capacity Purchase
Payments for the Year.) [Section 10.15(a)]


  CPPA = Tracking Account has negative balance and ACF is less than AVCF,
therefore no CPPA [Section 10.15(b)(iii) or (iv)]


  Tracking Account balance at the end of the Year [Section 10.15(b)(i)]


    = (the negative Tracking Account balance at the beginning of the Year) –
(Amount by which MACP exceeds aggregate CPP for the Year)
= (negative $750,000) — (($78,235,866.19) — ($76,465,415.06))
= (negative $750,000) — ($1,770,451.13)
= negative $2,520,451.13



MAJOR MAINTENANCE OVERHAUL YEAR ANNUAL CAPACITY FACTOR CONSIDERATIONS

73

--------------------------------------------------------------------------------



EXAMPLE NO. 1 — Assume ACF for 2007 = 88.567% and for 2008 = 87.255%. The
quotient (expressed as a percentage) obtained by dividing: (a) the Delivered
Capacity for 2009 by (b) the sum of (i) the product of MCS and the number of
hours in the Summer Period, and (ii) the product of MCW and the number of hours
in the Winter Period = 84.688% [Section 1.1(a)&(b)].

ACF for 2009

    = (84.688%)+(3%)
= 87.688%. [Section 1.1(B)]


AVCF for 2010

    = ((ACF for 2007)+(ACF for 2008)+(ACF for 2009))/3
= ((88.567%)+(87.255%)+(87.688%))/3
= 87.837%. [Section 1.3]


74

--------------------------------------------------------------------------------